Exhibit 10.1

 

NON-DEBTOR AFFILIATE SETTLEMENT AGREEMENT

 

THIS NON-DEBTOR AFFILIATE SETTLEMENT AGREEMENT (this “Agreement”) is made as of
February 21, 2006 by and among McDermott International, Inc., a Panamanian
corporation (“MII”), McDermott Incorporated, a Delaware corporation and a
direct, wholly owned subsidiary of MII (“MI”), Babcock & Wilcox Investment
Company, a Delaware corporation and a direct, wholly owned subsidiary of MI
(“BWICO”), The Babcock & Wilcox Company, a Delaware corporation and a direct,
wholly owned subsidiary of BWICO (“B&W”), Diamond Power International, Inc., a
Delaware corporation and a direct, wholly owned subsidiary of B&W (“DPII”),
Americon, Inc., a Delaware corporation and a direct, wholly owned subsidiary of
B&W (“Americon”), Babcock & Wilcox Construction Co., Inc., a Delaware
corporation and a direct, wholly owned subsidiary of Americon (“BWCCI” and,
collectively with B&W, DPII and Americon, the “Chapter 11 Debtors”), the
Asbestos Claimants Committee in the Chapter 11 Proceedings defined below (the
“ACC”), the Legal Representative for Future Asbestos-Related Claimants in the
Chapter 11 Proceedings (the “FCR”), and the Asbestos PI Trust (as defined in the
Plan of Reorganization referred to herein).

 

PRELIMINARY STATEMENT

 

On February 22, 2000, the Chapter 11 Debtors commenced jointly administered
reorganization cases under Chapter 11 of the U.S. Bankruptcy Code (collectively,
the “Chapter 11 Proceedings”) in the United States Bankruptcy Court for the
Eastern District of Louisiana (the “Bankruptcy Court”).

 

In an adversary proceeding commenced on April 30, 2001 in connection with the
Chapter 11 Proceedings (Adversary Proceeding Number 01-1155), the ACC and the
FCR challenged the 1998 transfers by B&W to BWICO of, among other things, the
capital stock of Hudson Products Corporation, Babcock & Wilcox Tracy Power,
Inc., BWX Technologies, Inc. and McDermott Technology, Inc. and the concurrent
cancellation by B&W of a $313 million intercompany note receivable
(collectively, the “1998 Transfers”) and have appealed the decision of the
Bankruptcy Court in that adversary proceeding pursuant to an appeal filed with
the United States District Court for the Eastern District of Louisiana (the
“District Court”).

 

B&W, on the one hand, and the ACC and the FCR, on the other hand, have
heretofore filed competing plans of reorganization in the Chapter 11
Proceedings.

 

MII, MI, BWICO, the Chapter 11 Debtors, the ACC and the FCR have agreed to a
settlement of (1) the outstanding disputes among them concerning the contents of
the plan of reorganization to be consummated in connection with the Chapter 11
Proceedings, as reflected in a plan of reorganization the parties have
negotiated and submitted to the Bankruptcy Court, and (2) various other issues,
as reflected in the Plan of Reorganization (as hereinafter defined) and this
Agreement.

 

As part of the settlement, MII, MI, BWICO and the Chapter 11 Debtors have agreed
to, among other things, cause a trust to be established for the benefit of
asbestos personal injury claimants, and the ACC and the FCR have agreed to,
among other things, file a motion with the District Court to dismiss, with
prejudice, their appeal of the Bankruptcy Court’s decision with respect to the
1998 Transfers, effective as of the Effective Date (as hereinafter defined).



--------------------------------------------------------------------------------

The respective Boards of Directors of MII, MI, BWICO and the Chapter 11 Debtors
have concluded it is in the best interest of their respective corporations, and
the ACC and the FCR have concluded it is in the best interest of their
respective constituencies, to enter into this Agreement and to effect the
settlement reflected in the Plan of Reorganization and this Agreement.

 

ARTICLE I

 

DEFINITIONS AND DEFINITIONAL PROVISIONS

 

Section 1.1 Defined Terms. The following terms this Agreement uses have the
meanings this Section 1.1 assigns to them.

 

“ACC” has the meaning the Preliminary Statement specifies.

 

“Affiliate” means, as to any specified Entity, (i) any other Entity that,
directly or indirectly through one or more intermediaries or otherwise,
controls, is controlled by or is under common control with the specified Entity
and (ii) any Entity that is an “affiliate” (within the meaning of Section 101(2)
of the U.S. Bankruptcy Code) of the specified Entity. As used in this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of an Entity
(whether through ownership of Capital Stock of that Entity, by contract or
otherwise).

 

“Agreement” has the meaning the Preamble specifies.

 

“Amended and Restated Indemnification and Reimbursement Agreements” means,
collectively, (i) the Amended and Restated Indemnification and Reimbursement
Agreements, each dated as of February 21, 2000, between each of MII, MI and
BWICO, on the one hand, and the Chapter 11 Debtors, on the other hand, and
(ii) the related Amended and Restated Guaranty Agreements, each dated as of
February 21, 2000, between each of MII, MI and BWICO, on the one hand, and
Babcock & Wilcox Canada Ltd., a Canadian corporation and a direct, wholly owned
subsidiary of B&W, on the other hand.

 

“Americon” has the meaning the Preamble specifies.

 

“Asbestos Insurance Rights Assignment Agreement” has the meaning the Plan of
Reorganization specifies.

 

“Asbestos PI Channeling Injunction” has the meaning the Plan of Reorganization
specifies.

 

“Asbestos PI Trust” has the meaning the Plan of Reorganization specifies.

 

2



--------------------------------------------------------------------------------

“Asbestos Protected Parties” has the meaning the Plan of Reorganization
specifies.

 

“Asbestos Resolution Legislation” means the U.S. federal legislation currently
designated as Senate Bill 852 (also referred to as the “Fairness in Asbestos
Injury Resolution Act” or the “FAIR Act”) or any other U.S. federal legislation
designed, in whole or in part, to resolve asbestos-related personal injury
claims through the implementation of a national trust.

 

“B&W” has the meaning the Preamble specifies.

 

“B&W Entities” means B&W and its Subsidiaries.

 

“B&W Note” shall mean a five-year promissory note issued and payable by B&W in
the original principal amount of $250 million, payable (subject to the
satisfaction of the Payment Obligations Condition Precedent, which shall be
applicable to all payments other than the payment of $25 million of the
principal amount thereof, as more specifically provided in Section 2.1(b) and in
the form of the B&W Note attached as Exhibit A hereto) to the Asbestos PI Trust
and guaranteed by MII and BWICO, with the guarantee obligations secured by a
security interest in all of the issued and outstanding shares of Capital Stock
of B&W held by BWICO as of the Effective Date, in substantially the form of
Exhibit A hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as applicable to the
Chapter 11 proceedings.

 

“Bankruptcy Court” has the meaning the Preliminary Statement specifies.

 

“BWCCI” has the meaning the Preamble specifies.

 

“BWICO” has the meaning the Preamble specifies.

 

“Capital Stock” means, with respect to: (i) any corporation, any share, or any
depositary receipt or other certificate representing any share, of an equity
ownership interest in that corporation; and (ii) any other Entity, any share,
membership or other percentage interest, unit of participation or other
equivalent (however designated) of an equity interest in that Entity.

 

“Cash” means cash and cash equivalents.

 

“Chapter 11 Debtors” has the meaning the Preamble specifies.

 

“Claims” means any past, present or future liability, obligation, claim, demand
or cause of action whatsoever, whether such liability, obligation, claim, demand
or cause of action is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, whether or not the facts of or legal bases therefor are known or
unknown, and whether in the nature of or sounding in tort, or under contract,
warranty or any other theory of law, equity or admiralty.

 

3



--------------------------------------------------------------------------------

“Collateral Agent” means the collateral agent named in the Pledge Agreement.

 

“Contingent Payment Right” has the meaning Section 2.1(a) specifies.

 

“Creole 1979 Year Policy” means the insurance policy issued by Creole Insurance
Company, Ltd., a Subsidiary of MII, for the policy coverage period from April 1,
1979 to April 1, 1980 (policy no. 22,007).

 

“Damage” to any specified person or other Entity means any cost, damage
(including any consequential, exemplary, punitive or treble damage) or expense
(including reasonable fees and actual disbursements by attorneys, consultants,
experts or other Representatives and costs of litigation) to, any fine of or
penalty on or any liability (including loss of earnings or profits) of any other
nature of that person or other Entity.

 

“D&O Insurers” means the respective past, present and future insurers that
issued directors and officers liability policies to any of the MII Indemnified
Parties, but, in the case of each such insurer, only in its capacity as an
issuer of any such directors and officers liability policies.

 

“Debtor-Related Contingent Liability Arrangements” means (a) the letters of
credit, surety bonds and performance, payment, advance payment or retention
bonds described on Schedule 1.1(a) and (b) all of the guaranty arrangements with
respect to obligations of any of the B&W Entities and as to which any of the MII
Entities has any direct or contingent obligation as of the Effective Date,
including those letters of credit, surety bonds, performance bonds, payment
bonds, nonpayment bonds, retention bonds and guaranty arrangements described on
Schedule 1.1(a).

 

“District Court” has the meaning the Preliminary Statement specifies.

 

“DPII” has the meaning the Preamble specifies.

 

“Effective Date” has the meaning the Plan of Reorganization specifies.

 

“Entity” means any individual, corporation, limited liability company,
partnership, association, joint stock company, joint venture, trust,
unincorporated organization, Governmental Authority or other entity.

 

“Excluded Former Subsidiaries” means Hudson Products Corporation, a Texas
corporation, BWX Technologies, Inc., a Delaware corporation, and McDermott
Technology, Inc., a Delaware corporation, but excludes any predecessor business
operations of any of those corporations.

 

“FCR” has the meaning the Preliminary Statement specifies.

 

4



--------------------------------------------------------------------------------

“Final Order” means an order as to which the time to appeal, petition for
certiorari or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari or other proceedings for reargument or rehearing
shall then be pending or as to which any right to appeal, petition for
certiorari, reargue or rehear shall have been waived in writing by the Entity
possessing such right, or, in the event that an appeal, writ of certiorari or
reargument or rehearing thereof has been sought, such order shall have been
affirmed by the highest court to which such order was appealed, or certiorari
has been denied or from which reargument or rehearing was sought, and the time
to take any further appeal, petition for certiorari or move for reargument or
rehearing shall have expired.

 

“Governmental Authority” means any federal, state, county, municipal or other
government, domestic or foreign, or any agency, board, bureau, commission,
court, department or other instrumentality of any such government.

 

“McDermott Cash” means an amount of Cash equal to $350 million, to be delivered
to the Asbestos PI Trust on the Effective Date as part of the McDermott
Consideration under the Plan.

 

“MI” has the meaning the Preamble specifies.

 

“MII” has the meaning the Preamble specifies.

 

“MII Board” means the board of directors of MII.

 

“MII Common Stock” means the common stock, par value $1.00 per share, of MII.

 

“MII Entities” means MII, MI and BWICO.

 

“MII Indemnified Parties” means: (i) MII; (ii) all Entities that Schedule 1.1(b)
identifies as Affiliates of MII; (iii) all natural persons who are past or
present Affiliates of MII or any of its Subsidiaries; (iv) all future Affiliates
of MII or any of its Subsidiaries; (v) Hudson Products Corporation, a Delaware
corporation, and all of its present Subsidiaries; (vi) all the respective
Representatives of the persons or other Entities described in clauses
(i) through (v) of this definition; (vii) all the respective past, present and
future Representatives of the B&W Entities; and (viii) all the respective
successors (by operation of law or otherwise) of the Entities described in
clauses (i) through (vii) of this definition.

 

“MII Special Meeting of Stockholders” means a meeting of the holders of the
outstanding MII Common Stock duly called and convened, pursuant to resolutions
of the Board of Directors of MII, for the purpose of voting on the approval of
this Agreement and the settlement contemplated by this Agreement. “1998
Transfers” has the meaning the Preliminary Statement specifies.

 

“Payment Obligations Condition Precedent” has the meaning Section 2.1(b)
specifies.

 

5



--------------------------------------------------------------------------------

“Plan of Reorganization” means the Joint Plan of Reorganization as of
September 28, 2005, as amended through January 17, 2006, with such amendments,
supplements or other modifications thereto as have been or shall hereafter be
approved by the parties hereto through the date on which a confirmation order of
the District Court with respect to such plan of reorganization (as so amended,
supplemented or modified) becomes a Final Order.

 

“Pledge Agreement” means a pledge and security agreement to which BWICO and the
Asbestos PI Trust shall become parties on the Effective Date, pursuant to which
BWICO will pledge all of the issued and outstanding Capital Stock of the
reorganized B&W as of the Effective Date to secure the guarantee obligations of
BWICO and MII relating to the B&W Note, in substantially the form of Exhibit B
hereto.

 

“Released Claims” has the meaning Section 3.1 specifies.

 

“Representatives” means, with respect to any Entity, the directors, officers,
employees, accountants (including independent certified public accountants),
advisors, attorneys, consultants or other agents of that Entity, or any other
representatives of that Entity or of any of those directors, officers,
employees, accountants (including independent certified public accountants),
advisors, attorneys, consultants or other agents.

 

“Subject Asbestos Insurance Policies” has the meaning the Plan of Reorganization
specifies.

 

“Subsidiary” of any specified Entity at any time means any Entity a majority of
the Capital Stock of which the specified Entity owns or controls at that time,
directly or indirectly through another Subsidiary of the specified Entity.

 

“Support Services Agreement” means the existing Support Services Agreement dated
as of January 1, 2000, the parties to which include the Chapter 11 Debtors and
MI.

 

“Tax Allocation Agreement” means the existing Tax Allocation Agreement dated as
of January 1, 2000, the parties to which include B&W and MI.

 

“U.S.” means the United States of America.

 

Section 1.2 Other Defined Terms. Words and terms this Agreement uses which other
Sections of this Agreement define (whether specifically or by reference to the
Plan of Reorganization or any law or regulation) are used in this Agreement as
those other Sections define them.

 

Section 1.3 Other Definitional Provisions.

 

(a) This Agreement uses the words “herein,” “hereof” and “hereunder” and words
of similar import to refer to this Agreement as a whole and not to any provision
of this Agreement, and the words “Article,” “Section,” “Preamble,” “Preliminary
Statement,” “Schedule” and “Exhibit” refer to Articles and Sections of, the
preamble and Preliminary Statement in, and Schedules and Exhibits to, this
Agreement unless otherwise specified.

 

6



--------------------------------------------------------------------------------

(b) In this Agreement, whenever the context so requires, the singular number
includes the plural and vice versa, and a reference to one gender includes the
other gender and the neuter.

 

(c) As used herein, the word “including” (and, with correlative meaning, the
word “include”) means including, without limiting the generality of any
description preceding that word, and the words “shall” and “will” are used
interchangeably and have the same meaning.

 

(d) As used herein, the term “business day” means any day other than a Saturday,
Sunday or U.S. federal holiday.

 

(e) Unless the context otherwise requires, any reference in this Agreement to
B&W or the Chapter 11 Debtors shall also mean reorganized B&W or the reorganized
Chapter 11 Debtors (in each case after giving effect to the consummation of the
Plan of Reorganization), respectively.

 

(f) All references herein to “$” or “dollars” are to U.S. dollars.

 

(g) The language this Agreement uses will be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction will be applied against any party hereto.

 

Section 1.4 Captions. This Agreement includes captions to Articles, Sections and
subsections of, and Schedules and Exhibits to, this Agreement for convenience of
reference only, and these captions do not constitute a part of this Agreement
for any other purpose or in any way affect the meaning or construction of any
provision of this Agreement.

 

ARTICLE II

 

CONTRIBUTIONS TO THE ASBESTOS PI TRUST AND RELATED MATTERS

 

Section 2.1 Contribution of McDermott Consideration.

 

(a) In consideration of the provision of the Asbestos PI Channeling Injunction
and the releases and indemnification protection to be provided pursuant to the
Plan of Reorganization and this Agreement, the applicable MII Indemnified Party
or B&W Entity will, subject to the satisfaction (or waiver by the appropriate
party or parties) of the conditions set forth in Article VI, take the following
actions:

 

(i) on the Effective Date, MII will cause one or more of its Subsidiaries to
transfer the McDermott Cash to the Asbestos PI Trust;

 

(ii) effective as of the Effective Date, B&W will issue and deliver the B&W Note
to the Asbestos PI Trust;

 

7



--------------------------------------------------------------------------------

(iii) effective as of the Effective Date, MII and BWICO will provide guaranties
with respect to the B&W Note (in each case in substantially the form set forth
in the form of B&W Note attached as Exhibit A hereto);

 

(iv) effective as of the Effective Date, BWICO will execute and deliver
appropriate documentation in favor of the Collateral Agent reasonably necessary
to grant to the Collateral Agent a security interest under Article 9 of the
Uniform Commercial Code covering all of the outstanding and issued shares of
Capital Stock of B&W outstanding as of the Effective Date for the purpose of
securing the guaranty obligations under the B&W Note;

 

(v) effective as of the Effective Date, MII will, and will cause all of its
Subsidiaries that are listed in the Asbestos Insurance Rights Assignment
Agreement as parties thereto, to execute and deliver to the Asbestos PI Trust
the Asbestos Insurance Rights Assignment Agreement; and

 

(vi) subject to the satisfaction of the Payment Obligations Condition Precedent
(as provided in Section 2.1(b)) and the other provisions set forth in
Section 2.1(b), on or before May 29, 2007, MI will, or will cause one or more of
its Subsidiaries to, pay the Asbestos PI Trust an amount equal to $355 million
plus interest thereon at the rate of 7% per annum from (and including)
December 1, 2006 to (but excluding) the date of payment (the Asbestos PI Trust’s
contingent right to receive such payment is referred to herein as the
“Contingent Payment Right”).

 

(b) The Contingent Payment Right will vest and amounts under the B&W Note in
excess of $25 million will be payable only upon satisfaction of the condition
precedent that Asbestos Resolution Legislation shall not have been enacted and
become law on or before November 30, 2006 (the “Payment Obligations Condition
Precedent”); provided, however, that

 

(i) if Asbestos Resolution Legislation is enacted and becomes law on or before
November 30, 2006 and is not subject to a legal proceeding as of January 31,
2007 which challenges the constitutionality of such Asbestos Resolution
Legislation (any such proceeding being a “Challenge Proceeding”), the Payment
Obligations Condition Precedent shall be deemed not to have been satisfied (and
no amounts shall be payable with respect to the Contingent Payment Right (which
shall be deemed to be extinguished in its entirety) and no amounts in excess of
$25 million shall be payable under the B&W Note); and

 

(ii) if Asbestos Resolution Legislation is enacted and becomes law on or before
November 30, 2006, but is subject to a Challenge Proceeding as of January 31,
2007, the Payment Obligations Condition Precedent shall be deemed not to have
been satisfied and any rights with respect to the Contingent Payment Right and
payments under the B&W Note (other than a payment of principal in the amount of
$25,000,000 to be made on December 1, 2007) shall be suspended until either:

 

  (A)

there has been a final, non-appealable judicial decision with respect to such
Challenge Proceeding to the effect that the

 

8



--------------------------------------------------------------------------------

 

Asbestos Resolution Legislation is unconstitutional as generally applied to
debtors in Chapter 11 proceedings whose plans of reorganization have not yet
been confirmed and become substantially consummated (i.e., debtors that are then
similarly situated to B&W as of September 1, 2005 (in a Chapter 11 proceeding
with a plan of reorganization that has not yet been confirmed)), so that such
debtors will not be subject to the Asbestos Resolution Legislation, in which
event the Payment Obligations Condition Precedent shall be deemed to have been
satisfied on the first day following the later of (1) the date of such judicial
decision and (2) the expiration of the last of any applicable periods of appeal
from such judicial decision (and the Contingent Payment Right will then vest
(and the payment with respect thereto will thereafter become payable in full on
the later of (x) the date which is 30 days after the date of such vesting and
(y) May 31, 2007) and the B&W Note will then become fully payable pursuant to
its terms (as more fully provided in the form of B&W Note attached hereto as
Exhibit A), in each case subject to the provisions of Section 7.2); or

 

  (B) there has been a final nonappealable judicial decision with respect to
such Challenge Proceeding which resolves the Challenge Proceeding in a manner
other than as contemplated by the immediately preceding clause (A), in which
event, the Payment Obligations Condition Precedent shall be irrevocably deemed
not to have been satisfied (and no amounts shall be payable with respect to the
Contingent Payment Right (which shall be deemed to be extinguished in its
entirety), no amounts in excess of $25 million shall be payable under the B&W
Note, the guaranties provided in the B&W Note shall terminate, the Pledge
Agreement shall terminate and the collateral provided pursuant to the Pledge
Agreement shall be released and returned to BWICO free and clear of any security
interest as promptly as practicable).

 

Section 2.2 Cooperation With Respect to Insurance Litigation and Settlement
Activity. To the extent permitted by applicable law and not inconsistent with
the provisions of the Plan of Reorganization, MII will, after the Effective
Date, provide the Asbestos PI Trust with such reasonable cooperation as the
Asbestos PI Trust may reasonably request in connection with the ongoing
insurance litigation and/or settlement activity with respect to the Subject
Asbestos Insurance Policies; provided, however, that the Asbestos PI Trust shall
reimburse MII for its reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ and consultants’ fees) incurred in connection with
providing such cooperation, promptly (and, in any event, within 20 days)
following MII’s request for reimbursement therefor.

 

9



--------------------------------------------------------------------------------

ARTICLE III

 

GENERAL RELEASE AND INDEMNIFICATION

 

Section 3.1 General Release. Effective as of the Effective Date, each of the
Reorganized Debtors (as that term is defined in the Plan of Reorganization) and
the respective estates of the Chapter 11 Debtors hereby release, to the fullest
extent permitted by applicable law, each of the MII Indemnified Parties from any
and all Claims and/or Damages arising out of, resulting from or attributable to,
directly or indirectly, (a) the business or operations of any of the Chapter 11
Debtors or any of their respective past or present Subsidiaries (other than the
Excluded Former Subsidiaries, in each case, from and after the date it was
incorporated, as reflected in Schedule 3.1(a)), (b) the ownership of any of the
Chapter 11 Debtors or any of their respective past or present Subsidiaries
(other than the Excluded Former Subsidiaries, in each case, from and after the
date it was incorporated), (c) any contract, agreement, arrangement or
understanding between one or more of the MII Indemnified Parties, on the one
hand, and any one or more of the Chapter 11 Debtors or any of their respective
past or present Subsidiaries (other than the Excluded Former Subsidiaries, in
each case, from and after the date it was incorporated), on the other hand, in
effect prior to the Effective Date (other than this Agreement, the Tax
Allocation Agreement and the Support Services Agreement), (d) any affiliation or
relationship with any of the Chapter 11 Debtors or any of their respective past
or present Subsidiaries (other than the Excluded Former Subsidiaries, in each
case, from and after the date it was incorporated) prior to the Effective Date
(other than as parties to this Agreement, the Tax Allocation Agreement and the
Support Services Agreement) and/or (e) any legal or equitable claims or causes
of action of any kind by any of the B&W Entities relating to any period prior to
the Effective Date, including, in the case of each of clauses (a) through (e),
any Claims based on conduct that constituted or may have constituted ordinary or
gross negligence or reckless, willful or wanton misconduct of any of the
Asbestos Protected Parties or any conduct for which any of the Asbestos
Protected Parties may be deemed to have strict liability under any applicable
law (collectively, the “Released Claims”), including:

 

(i) any and all Claims arising out of, resulting from or attributable to,
directly or indirectly, exposure to products, equipment or materials completed,
products, equipment or materials in the process of construction, or products,
equipment or materials engineered, designed, marketed, manufactured, fabricated,
constructed, sold, supplied, produced, installed, maintained, serviced,
specified, selected, repaired, removed, replaced, released, distributed or used
at any time by (A) any of the Chapter 11 Debtors or any of their respective past
or present Subsidiaries (other than the Excluded Former Subsidiaries, in each
case, from and after the date it was incorporated), (B) any predecessor of any
of the Chapter 11 Debtors or any of their respective past or present
Subsidiaries, or (C) any other Entity for whose products or operations any of
the Entities referred to in the immediately preceding clauses (A) and
(B) allegedly has liability or is otherwise liable, including any and all Claims
that may also constitute Asbestos PI Trust Claims, Asbestos PD Claims and
Workers’ Compensation Claims (as those terms are defined in the Plan of
Reorganization), and including any such Claim (1) for compensatory damages (such
as loss of consortium, wrongful death, survivorship, proximate, consequential,
general and special damages) and punitive damages, (2) for reimbursement,
indemnification, subrogation and contribution or (3) under any settlement

 

10



--------------------------------------------------------------------------------

entered into by or on behalf of any of the Entities referred to in the
immediately preceding clauses (A), (B) and (C) prior to the commencement of the
Chapter 11 Proceedings; provided, however, that the Released Claims exclude
Claims of the kind described above in this clause (i) against any of the MII
Indemnified Parties in respect of any premises liability of any of the MII
Indemnified Parties that is not derived in any way from or based upon or
resulting from any affiliation with any of the Chapter 11 Debtors or any of
their respective past or present Subsidiaries (other than the Excluded Former
Subsidiaries, in each case, from and after the date it was incorporated);

 

(ii) any and all Claims arising out of, resulting from or attributable to,
directly or indirectly, the 1998 Transfers, including any and all Claims which
were or could have been asserted against any of the MII Indemnified Parties in
the action captioned Asbestos Claimants’ Committee and Eric D. Green, Esq.,
Legal Representative for Future Asbestos Claimants on behalf of the Bankruptcy
Estate of the Babcock & Wilcox Company v. Babcock & Wilcox Investment Company,
et al., Adversary Proceeding No. 01-1155 filed in the Bankruptcy Court;

 

(iii) any and all Claims (A) that (1) may be asserted by or through any of the
Chapter 11 Debtors or any of their respective past or present Subsidiaries or
(2) may arise out of or result from, or may be attributable to, any act or
omission on the part of any of the Chapter 11 Debtors or any of their respective
past or present Subsidiaries and (B) that may arise out of or result from, or
may be attributable to, insurance or the placement of insurance coverage under
which any of the Chapter 11 Debtors or any of their respective past or present
Subsidiaries is or was insured, including all Claims for contribution,
indemnity, retrospective premiums, insurance coverages owed and reinsurance
coverages owed, and all other Claims arising from or relating to such insurance
coverages, whether based on statute, regulation or common law, and whether
sounding in contract or tort, including any extra-contractual claims relating to
the handling, adjustment or resolution of any coverage claims and including any
and all Claims (including for contribution or indemnity) brought by any Entity
in, pursuant to or in connection with any Insurer Misconduct Action (as defined
in the Plan of Reorganization);

 

(iv) any and all Claims (in addition to those described in Sections 3.1(i)
through (iv)) that may be asserted by or through any of the Chapter 11 Debtors
or any of their respective past or present Subsidiaries against any of the MII
Indemnified Parties (including Claims arising under Section 544, 545, 547, 548,
549, 550, 551 or 553 of the Bankruptcy Code or similar Claims arising under
state or any other law) which are in the nature of fraudulent transfer,
successor liability, veil piercing or alter ego-type claims, as a consequence of
transactions, events or circumstances involving or affecting any of the B&W
Entities (or any of their respective predecessors) or any of their respective
businesses or operations that occurred or existed prior to the Effective Date;
and

 

(v) any and all Claims (in addition to those described in Sections 3.1(i)
through (v)) arising out of, resulting from or attributable to, directly or
indirectly, any and all other intercompany dealings between MII and/or its past
and present Affiliates (other than the B&W Entities), on the one hand, and any
of the Chapter 11 Debtors and/or any of their respective past or present
Subsidiaries, on the other hand, prior to the Effective Date;

 

11



--------------------------------------------------------------------------------

provided, however, that the “Released Claims” shall not include: (A) any Claim
referred to in clause (ii) of the first sentence of Section 5.1 and (B) any
Claim referred to in clause (ii) of the second sentence of Section 5.2. The
releases provided pursuant to this Section 3.1 shall also extend to each of the
D&O Insurers, in each case to the extent, and only to the extent, that such
insurer may have liability in respect of a Released Claim that is derivative of
any liability of any of the MII Indemnified Parties with respect to such
Released Claim (before giving effect to the release to be provided pursuant to
this Section 3.1), and only with respect to such insurer’s obligations under
directors and officers liability policies. The Plan of Reorganization shall
provide that the releases provided for in this Section 3.1 and the
indemnification provisions set forth in Section 3.2 shall be binding on the
Reorganized Debtors and the Asbestos PI Trust with the same force and effect as
if the Reorganized Debtors and the Asbestos PI Trust were included in the list
of parties granting the releases in this Section 3.1. Nothing in this
Section 3.1 shall be deemed to limit or modify the releases provided or to be
provided pursuant to Sections 5.1 and 5.2.

 

Section 3.2 Indemnification.

 

(a) From and after the Effective Date, the Asbestos PI Trust shall protect,
defend, indemnify and hold harmless, to the fullest extent permitted by
applicable law, each of the MII Indemnified Parties and the B&W Entities from
and against: (A) any and all Released Claims (whether or not brought by or
through any of the Chapter 11 Debtors or any of their respective estates), to
the extent they are channeled (or purported to be channeled) to the Asbestos PI
Trust as contemplated by the Plan of Reorganization and the Asbestos PI
Channeling Injunction, together with any and all related Damages; (B) any and
all Damages relating to Claims purported to be covered by the Asbestos PI
Channeling Injunction, to the extent such Claims are brought in jurisdictions
outside the United States of America or are not otherwise, for any reason,
subject to the Asbestos PI Channeling Injunction; (C) any and all Claims or
Damages arising out of, resulting from or attributable to, directly or
indirectly, (i) the assignment, transfer or other provision to the Asbestos PI
Trust of the rights to the coverages under the Subject Asbestos Insurance
Policies and under the settlement and coverage-in-place agreements relating to
the Subject Asbestos Insurance Policies as contemplated by Section 2.1(a)(v)
and/or (ii) any Asbestos PI Insurance Settlement Agreement; (D) any and all
Claims that have been or hereafter may be made by any claimant, insurer or other
Entity under or in connection with (1) the Subject Asbestos Insurance Policies
and/or (2) any settlement, coverage-in-place, insurance, reinsurance or other
agreement relating to any of the Subject Asbestos Insurance Policies, together
with any and all related Damages, including any and all Claims (including for
contribution or indemnity) brought by any Entity in, pursuant to or in
connection with any Insurer Misconduct Action (as defined in the Plan of
Reorganization); and (E) any and all Claims that have been or hereafter may be
made by any claimant, insurer or other Entity under or in connection with any
insurance policy issued by any captive insurance Subsidiary of MII, including
the Creole 1979 Year Policy, to the extent such Claims arise out of, result from
or are attributable to, directly or indirectly, Asbestos PI Trust Claims,
together with any and all related Damages. If there shall be pending any Claim
against the Asbestos PI Trust for indemnification under this Section 3.2(a), the
Asbestos PI Trust shall maintain sufficient assets (as determined in good faith
by the trustees of the Asbestos PI Trust) to fund any payments in respect of
that Claim for indemnification.

 

12



--------------------------------------------------------------------------------

(b) From and after the Effective Date, the B&W Entities shall, jointly and
severally, protect, indemnify and hold harmless, to the fullest extent permitted
by applicable law, each of the MII Indemnified Parties from and against: (i) any
and all of the Released Claims (whether or not brought by or through any of the
Chapter 11 Debtors or any of their respective estates), together with any and
all related Damages; (ii) any and all Claims that may arise out of or result
from, or may be attributable to, the ownership or operation of B&W’s foundry
facility in Barberton, Ohio; (iii) any and all Asbestos PD Claims; and (iv) any
and all other Claims that have been or hereafter may be made by any claimant,
insurer or other Entity under or in connection with any insurance policy issued
by any captive insurance Subsidiary of MII, including the Creole 1979 Year
Policy, to the extent such Claims arise out of, result from or are attributable
to, directly or indirectly, the business or operations of any of the Chapter 11
Debtors or any of their respective past or present Subsidiaries (other than the
Excluded Former Subsidiaries, in each case, from and after the date it was
incorporated), together with any and all related Damages. To the extent any
provision of any existing agreement between or among any of the B&W Entities, on
the one hand, and any of the MII Indemnified Parties, on the other hand, is
inconsistent with any of the release or indemnification provisions of this
Agreement, such provision of such other agreement is hereby superseded.

 

ARTICLE IV

 

RELEASE AND INDEMNIFICATION FROM DEBTOR-RELATED

CONTINGENT LIABILITIES

 

Section 4.1 Termination or Replacement of Debtor-Related Contingent Liability
Arrangements. Subject to the satisfaction (or waiver by the appropriate party or
parties) of the conditions set forth in Article VI, the Chapter 11 Debtors
shall, and shall cause the other B&W Entities to, use their best efforts to
terminate or replace, as of the Effective Date or as promptly as practicable
thereafter, each of the Debtor-Related Contingent Liability Arrangements.

 

Section 4.2 Indemnification with Respect to Debtor-Related Contingent Liability
Arrangements. The B&W Entities will, jointly and severally, indemnify and hold
harmless MII and each of the other MII Indemnified Parties from and against any
and all Claims and any and all losses, costs, Damages or expenses whatsoever
(including reasonable attorneys’ fees) that any of them may sustain, suffer or
incur after the Effective Date and that result from, arise out of or relate to
any of the Debtor-Related Contingent Liability Arrangements.

 

ARTICLE V

 

MUTUAL RELEASE OF INTERCOMPANY ACCOUNTS

AND OTHER CLAIMS

 

Section 5.1 Mutual Release of Pre-Petition Intercompany Accounts and Claims.
Subject to the satisfaction (or waiver by the appropriate party or parties) of
the conditions set forth in Article VI, effective as of the Effective Date, and
except as may otherwise be agreed

 

13



--------------------------------------------------------------------------------

to by the MII Entities and the B&W Entities: (a) the MII Entities hereby release
the Chapter 11 Debtors and the other B&W Entities from any and all pre-petition
accounts receivable, notes receivable, debts, liabilities, Damages and
obligations owed by any of the Chapter 11 Debtors or any of the other B&W
Entities to MII or any of its Subsidiaries (other than the B&W Entities) and any
and all Claims, demands, actions or causes of action, suits, judgments and
controversies of any kind whatsoever of MII or any of its Subsidiaries (other
than the B&W Entities) against any of the Chapter 11 Debtors or any of the other
B&W Entities, in each case whether at law or in equity, known or unknown; and
(b) in addition to the releases effected pursuant to Section 3.1, the Chapter 11
Debtors (for themselves and the other B&W Entities) hereby release the MII
Indemnified Parties from any and all pre-petition accounts receivable, notes
receivable, debts, liabilities, Damages and obligations owed by any of the MII
Indemnified Parties to any of the Chapter 11 Debtors or any of the other B&W
Entities and any and all Claims, demands, actions or causes of action, suits,
judgments and controversies of any kind whatsoever of any of the Chapter 11
Debtors or any of the other B&W Entities against any of the MII Indemnified
Parties, in each case whether at law or in equity, known or unknown, including,
in the case of each of clause (a) and clause (b) of this sentence, any
liabilities, obligations, Claims, demands, actions or causes of action, suits,
judgments or controversies based on conduct that constituted or may have
constituted ordinary or gross negligence or reckless, willful or wanton
misconduct of any of the Entities being released hereby or any conduct for which
any of the Entities being released hereby may be deemed to have strict liability
under any applicable law; provided, however, that the releases set forth in this
Section 5.1 shall not have any effect on:

 

(i) any amounts owed to MI under the Support Services Agreement;

 

(ii) any amounts owed under the Tax Allocation Agreement by any party to that
agreement to any other party to that agreement;

 

(iii) any amounts owed by any of the Chapter 11 Debtors to any of MII, MI or
BWICO under any of the Amended and Restated Indemnification and Reimbursement
Agreements;

 

(iv) any Claims (whether for indemnification, contribution or otherwise) by any
of the MII Indemnified Parties against any of the B&W Entities in respect of
warranty claims, breach of contract claims or similar claims, in any case,
initiated by a customer and arising out of, resulting from or attributable to
actions by or omissions of any of the Chapter 11 Debtors or any of their
respective past or present Subsidiaries prior to the Effective Date (including
any warranty or indemnification Claim relating to work performed for Northland
Power Iroquois Falls Partnership in connection with the design and construction
of a cogeneration plant in Iroquois Falls, Ontario, Canada);

 

(v) any Claim (whether for contribution or otherwise) by any of the MII
Indemnified Parties against any of the B&W Entities or the Asbestos PI Trust in
respect of any premises liability or other independent liability arising out of,
resulting from or attributable to, directly or indirectly, exposure to products,
equipment or materials completed, products, equipment or materials in the
process of construction or

 

14



--------------------------------------------------------------------------------

products, equipment or materials engineered, designed, marketed, manufactured,
fabricated, constructed, sold, supplied, produced, installed, maintained,
serviced, specified, selected, repaired, removed, replaced, released,
distributed or used at any time by B&W or any of its past or present
Subsidiaries (other than the Excluded Former Subsidiaries), any predecessor of
B&W or any of its past or present Subsidiaries, or any other Entity for whose
products or operations any of the B&W Entities allegedly has liability or is
otherwise liable, including any such Claim (A) for compensatory damages (such as
loss of consortium, wrongful death, survivorship, proximate, consequential,
general and special damages) and punitive damages or (B) for reimbursement,
indemnification, subrogation and contribution at any time, which Claims shall be
fully preserved and remain viable after the Effective Date; or

 

(vi) any accounts receivable, notes receivable, debts, liabilities, obligations,
claims, demands, actions, causes of action, suits, judgments or controversies
that are specifically established or preserved by, specifically disposed of by
or otherwise the specific subject of any other provision of this Agreement or
any provision of the Plan of Reorganization.

 

Section 5.2 Cash Settlement of Post-Petition Intercompany Accounts. Promptly
after the Effective Date, and except as otherwise may be agreed to by the MII
Entities and the B&W Entities, the MII Entities, on the one hand, and the B&W
Entities, on the other hand, shall: (i) complete a cash settlement of the
post-petition intercompany accounts and notes between them (in each case, the
cash settlement will be an amount in cash equal to the amount of the
intercompany account, as reflected on the respective books and records of the
MII Entities and the B&W Entities), other than (A) any amounts owed by any of
the B&W Entities to MI under the Support Services Agreement, and (B) any amounts
owed by any of the MII Entities to any of the B&W Entities or owed by any of the
B&W Entities to any of the MII Entities under the Tax Allocation Agreement; and
(ii) enter into a mutual release that will evidence the release of any other
debts, liabilities, Damages, obligations, Claims, demands, actions or causes of
action arising during the period from February 22, 2000 through the Effective
Date, including any based on conduct that constituted or may have constituted
ordinary or gross negligence or reckless, willful or wanton misconduct of any of
the Entities being so released or any conduct for which any of the Entities
being so released may be deemed to have strict liability under any applicable
law. Notwithstanding the provisions of clause (ii) of the immediately preceding
sentence, the mutual release to be entered into pursuant to this Section 5.2
shall not have any effect on:

 

(i) any amounts owed to MI under the Support Services Agreement;

 

(ii) any amounts owed under the Tax Allocation Agreement by any party to that
agreement to any other party to that agreement;

 

(iii) any amounts owed by any of the Chapter 11 Debtors to any of MII, MI or
BWICO under any of the Amended and Restated Indemnification and Reimbursement
Agreements;

 

15



--------------------------------------------------------------------------------

(iv) any Claims (whether for indemnification, contribution or otherwise) by any
of the MII Indemnified Parties against any of the B&W Entities in respect of
warranty claims, breach of contract claims or similar claims, in any case,
initiated by a customer and arising out of, resulting from or attributable to
actions by or omissions of any of the Chapter 11 Debtors or any of their
respective past or present Subsidiaries prior to the Effective Date (including
any warranty or indemnification Claim relating to work performed for Northland
Power Iroquois Falls Partnership in connection with the design and construction
of a cogeneration plant in Iroquois Falls, Ontario, Canada);

 

(v) any Claim (whether for contribution or otherwise) by any of the MII
Indemnified Parties against any of the B&W Entities or the Asbestos PI Trust in
respect of any premises liability or other independent liability arising out of,
resulting from or attributable to, directly or indirectly, exposure to products,
equipment or materials completed, products, equipment or materials in the
process of construction or products, equipment or materials engineered,
designed, marketed, manufactured, fabricated, constructed, sold, supplied,
produced, installed, maintained, serviced, specified, selected, repaired,
removed, replaced, released, distributed or used at any time by B&W or any of
its past or present Subsidiaries (other than the Excluded Former Subsidiaries),
any predecessor of B&W or any of its past or present Subsidiaries, or any other
Entity for whose products or operations any of the B&W Entities allegedly has
liability or is otherwise liable, including any such Claim (A) for compensatory
damages (such as loss of consortium, wrongful death, survivorship, proximate,
consequential, general and special damages) and punitive damages or (B) for
reimbursement, indemnification, subrogation and contribution at any time, which
Claims shall be fully preserved and remain viable after the Effective Date; or

 

(vi) any accounts receivable, notes receivable, debts, liabilities, obligations,
claims, demands, actions, causes of action, suits, judgments or controversies
that are specifically established or preserved by, specifically disposed of by
or otherwise the specific subject of any other provision of this Agreement
(including the indemnification provisions of Sections 3.2 and 4.2) or any
provision of the Plan of Reorganization.

 

ARTICLE VI

 

CONDITIONS TO CONSUMMATION OF THE SETTLEMENT

 

Section 6.1 Conditions to the Obligations of Each Party. The obligation of each
party hereto to take the actions contemplated to be taken by that party under
this Agreement is subject to the satisfaction on or before the Effective Date,
or the written waiver by that party under Section 8.2, of each of the following
conditions:

 

(i) No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction or other legal restraint or prohibition preventing or otherwise
interfering with the consummation of the settlement contemplated by this
Agreement shall be in effect (provided, however, that this condition shall not
be applicable with respect to the provisions set forth in Section 3.1,
Section 3.2(b), Article IV and Article V);

 

16



--------------------------------------------------------------------------------

(ii) Effectiveness of Asbestos PI Channeling Injunction. The Plan of
Reorganization shall contain all provisions necessary under Section 524(g) of
the Bankruptcy Code to implement the Asbestos PI Channeling Injunction to the
fullest extent possible under Section 524(g) of the Bankruptcy Code; and the
Asbestos PI Channeling Injunction shall be in full force and effect; and

 

(iii) No Legal Prohibitions. No Governmental Authority shall have enacted,
promulgated, issued, adopted, decreed or otherwise implemented any law, statute,
order, rule, regulation, judgment, decree, award or other governmental
requirement that prohibits or restricts in any material respect the consummation
of the settlement contemplated by this Agreement (provided, however, that this
condition shall not be applicable with respect to the provisions set forth in
Section 3.1, Section 3.2(b), Article IV and Article V).

 

Section 6.2 Conditions to the Obligations of the MII Indemnified Parties. The
obligations of the MII Indemnified Parties with respect to the actions
contemplated to be taken by them under this Agreement are subject to the
satisfaction on or before the Effective Date, or the written waiver by the MII
Entities under Section 8.2, of all the conditions set forth in Section 6.1 and
the conditions that (i) this Agreement shall have been duly approved by the
Board of Directors of each of B&W, BWICO and MII, and (ii) this Agreement shall
have been duly and unconditionally approved by a majority of the voting power of
the outstanding shares of MII Common Stock present in person or represented by
proxy at the MII Special Meeting of Stockholders (and the total number of shares
for which votes shall have been cast at the MII Special Meeting of Stockholders
on the proposal to so approve this Agreement and the settlement contemplated by
this Agreement shall have represented at least 50% of the voting power of all
the outstanding shares of MII Common Stock entitled to vote on such proposal),
provided that this stockholder approval condition may be satisfied through the
approval (in the manner contemplated by the foregoing provisions) of a draft of
this Agreement, coupled with an acknowledgment that the Board of Directors of
MII shall have the authority to approve any modifications to such draft as may
be mutually agreed among the parties hereto.

 

ARTICLE VII

 

SET-OFF PROVISIONS

 

Section 7.1 General. If and to the extent the Asbestos PI Trust becomes
obligated to make any reimbursement or other payment to MII or any other MII
Indemnified Party under this Agreement (including pursuant to Section 4.2),
subject to the provisions of Section 4.2 (if applicable), MII may, at any time
and from time to time, elect, in lieu of MII or such other MII Indemnified Party
receiving cash for all or any part of that indemnification obligation, to
set-off any or all of such amount by reducing (i) the amount, if any, payable
pursuant to the Contingent Payment Right, (ii) the principal amount of the B&W
Note then outstanding or (iii) both. In connection with any such set-off
effected by reducing the principal amount at the B&W Note, the amount of such
set-off shall be deemed a prepayment in

 

17



--------------------------------------------------------------------------------

accordance with the terms of the B&W Note. Any set-off election made by MII or
any other MII Indemnified Party under this Section 7.1 shall be effected by
written notice provided to the Asbestos PI Trust in accordance with Section 8.5,
which notice shall specify the obligations to be set-off.

 

Section 7.2 Asbestos Resolution Legislation Set-off. If Asbestos Resolution
Legislation is enacted and becomes law but the Payment Obligations Condition
Precedent nevertheless has been satisfied in accordance with the provisions of
Section 2.1(b), and any of the MII Indemnified Parties or the B&W Entities
becomes obligated to make any payment or contribution with respect to any claims
that would constitute Asbestos PI Trust Claims (as defined in the Plan)
thereunder (any such obligation being a “Legislative Payment Obligation”):
(i) any remaining payment obligation pursuant to the Contingent Payment Right
shall be reduced (but not below zero) by the amount of such Legislative Payment
Obligation; and (ii) to the extent of any excess of such Legislative Payment
Obligation over the remaining payment obligations pursuant to the Contingent
Payment Right, the principal amount of the B&W Note (together with the accrued
and unpaid interest on the principal amount being reduced pursuant to this
clause (ii)) shall be reduced (but not below zero) by the amount of such excess.
The provisions of this Section 7.2 shall be reflected in any documentation
evidencing the Contingent Payment Right and the B&W Note and related guaranties
and security documentation. In the event of any conflict between the application
of the provisions of Section 7.1 and the foregoing provisions of this
Section 7.2, the foregoing provisions of this Section 7.2 shall control.

 

Section 7.3 Legends. The certificate representing the B&W Note will bear legends
and other provisions indicating that the amounts owing under the B&W Note are
subject to set-off as provided in Section 7.1 and that the B&W Note is subject
to restrictions on transfer as provided therein.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

Section 8.1 Binding Effect; Assignment; Third-Party Beneficiaries. This
Agreement shall be binding on each of the parties hereto and their respective
successors and assigns. In addition, the Plan of Reorganization shall provide
that this Agreement is binding on the Reorganized Debtors. This Agreement and
the rights of the parties hereunder may not be assigned (except by operation of
law) and will be binding on and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement is not
intended, and shall not be construed, deemed or interpreted, to confer on any
person or other Entity not a party hereto any rights or remedies hereunder,
except as otherwise provided expressly herein.

 

Section 8.2 Entire Agreement; Amendment; Waivers. This Agreement, the Plan of
Reorganization and the documents to be delivered under this Agreement or the
Plan of Reorganization shall constitute the entire agreement and understanding
among the parties to this Agreement with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, among
the parties hereto relating to the subject matter of this Agreement. Except as
Section 8.9 contemplates, this Agreement may not be amended or

 

18



--------------------------------------------------------------------------------

modified, and no provision hereof may be waived, except by an agreement in
writing signed by the party against whom enforcement of any such amendment,
modification or waiver is sought. The waiver of any of the terms and conditions
hereof shall not be construed or interpreted as, or deemed to be, a waiver of
any other term or condition hereof.

 

Section 8.3 Termination of This Agreement.

 

(a) This Agreement may be terminated at any time prior to the Effective Date
solely:

 

(i) by the mutual written consent of the parties hereto;

 

(ii) by MII, the ACC or the FCR if the board and stockholder approvals
contemplated by Section 6.2 shall not have been obtained on or before
January 31, 2006;

 

(iii) by MII if, after the MII Special Meeting of Stockholders, a majority of
the members of the MII Board concludes, in good faith, after consultation with
inside and outside counsel and as reflected in a written resolution duly adopted
by the MII Board, that there has been a material adverse change (or a
combination of more than one of such changes) in (A) the financial condition,
assets or operations of the B&W Entities, taken as a whole, or (B) national or
international general business or economic conditions, which (in any case)
obligates the MII Board to cause this Agreement to be terminated to avoid a
breach of the fiduciary duties of the MII Board under applicable law; or

 

(iv) by any party hereto if the Effective Date shall not have occurred on or
before February 22, 2006, or such later date as may be agreed to by the Plan
Proponents.

 

(b) If this Agreement is terminated under Section 8.3(a), there shall be no
liability or obligation under this Agreement on the part of any party hereto.

 

Section 8.4 No Admissions. This Agreement does not constitute, and shall not be
construed, interpreted or otherwise read to constitute any admission by any of
the Chapter 11 Debtors or the MII Entities with respect to any alleged
asbestos-related liabilities arising out of, resulting from or attributable to
the business or operations of the B&W Entities or their respective predecessors.

 

Section 8.5 Notices. All notices required or permitted under this Agreement must
be in writing and will be deemed to be delivered and received (i) if personally
delivered or if delivered by facsimile or courier service, when actually
received by the party to whom notice is sent or (ii) if deposited with the
United States Postal Service (whether actually received or not), at the close of
business on the third business day next following the day when placed in the
mail, postage prepaid, certified or registered with return receipt requested,
addressed to the appropriate party or parties, at the address of such party or
parties set forth below (or at such other address as such party may designate by
written notice to all other parties in accordance with this Section 8.5):

 

19



--------------------------------------------------------------------------------

  (A) if to any of the Chapter 11 Debtors, addressed to it at:

 

20 S. Van Buren Avenue

Barberton, Ohio 44203

Attention: David L. Keller

Facsimile: (330) 860-1057

 

with copies (which will not constitute notice for purposes of this Agreement)
to:

 

Kirkland & Ellis LLP

Citicorp Center

153 E. 53rd Street

New York, New York 10022-4675

Attention: Theodore L. Freedman, Esq.

Facsimile: (212) 446-4900

 

  (B) If to MI, MII or BWICO:

 

777 N. Eldridge Parkway

Houston, Texas 77079

Attention: John T. Nesser, Esq.

Facsimile: (281) 870-5015

 

with a copy (which shall not constitute notice for purposes of this Agreement)
to:

 

Baker Botts L.L.P.

One Shell Plaza

910 Louisiana

Houston, Texas 77002-4995

Attention: Ted W. Paris, Esq.

Facsimile: (713) 229-7738

 

  (C) if to the ACC, addressed to it at:

 

c/o Caplin & Drysdale, Chartered

375 Park Avenue, 35th Floor

New York, New York 10152-3500

Attention: Elihu Inselbuch, Esq.

Facsimile: (212) 644-6755

 

20



--------------------------------------------------------------------------------

with copies (which will not constitute notice for purposes of this Agreement)
to:

 

Caplin & Drysdale, Chartered

One Thomas Circle, N.W., Suite 1100

Washington, D.C. 20005

Attention: Peter Van N. Lockwood, Esq.

Facsimile: (202) 429-3329

 

  (D) if to the FCR, addressed to him at:

 

Eric D. Green, Esq.

Resolutions, LLC

222 Berkeley Street, Suite 1060

Boston, Massachusetts 02116

Facsimile: (617) 556-9900

 

with copies (which will not constitute notice for purposes of this Agreement)
to:

 

Young Conaway Stargatt & Taylor, LLP

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, Delaware 19801

Attention: James L. Patton, Jr., Esq.

Facsimile: (302) 571-1253

 

  (E) if to the Asbestos PI Trust, to the trustees of such trust at the address
for such trustees as shall be specified in the Asbestos PI Trust Agreement (as
defined in the Plan of Reorganization).

 

Section 8.6 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the substantive laws of the State of Louisiana without regard to any
conflicts of law provisions thereof that would result in the application of the
laws of any other jurisdiction.

 

Section 8.7 Exercise of Rights and Remedies. Except as this Agreement otherwise
provides, no delay or omission in the exercise of any right, power or remedy
accruing to any party hereto as a result of any breach or default hereunder by
any other party hereto will impair any such right, power or remedy, nor will it
be construed, deemed or interpreted as a waiver of or acquiescence in any such
breach or default, or of any similar breach or default occurring later; nor will
any waiver of any single breach or default be construed, deemed or interpreted
as a waiver of any other breach or default hereunder occurring before or after
that waiver. No right, remedy or election any term of this Agreement gives will
be deemed exclusive, but each will be cumulative with all other rights, remedies
and elections available at law or in equity. Anything in this agreement to the
contrary notwithstanding, the parties hereto acknowledge that in no event shall
any breach by any of the B&W Entities party hereto of any of their covenants,
agreements or other obligations hereunder to any of the MII Indemnified Parties,

 

21



--------------------------------------------------------------------------------

or any breach by any of the MII Indemnified Parties party hereto of any of their
covenants, agreements or other obligations hereunder to any of the B&W Entities,
have any impact on the rights, remedies or obligations of the Asbestos PI Trust
under this Agreement.

 

Section 8.8 Further Assurances. From and after the Effective Date, each party
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary under applicable
laws and execute and deliver such documents and other papers as may be required
to carry out the provisions of this Agreement and to consummate, perform and
make effective the settlement contemplated hereby. Without limiting the
generality of the foregoing, on or after the Effective Date, (i) MII, MI and
BWICO will, and will cause the other MII Entities to, execute and deliver such
release documents as any of the Chapter 11 Debtors may reasonably request, and
(ii) the Chapter 11 Debtors will, and will cause the other B&W Entities to,
execute and deliver such release documents as any of the MII Entities may
reasonably request, in each case in order to fully implement and effectuate the
releases set forth in or contemplated by the provisions of Article V.

 

Section 8.9 Reformation and Severability. If any provision of this Agreement is
invalid, illegal or unenforceable, that provision will, to the extent possible,
be modified in such manner as to be valid, legal and enforceable but so as to
most nearly retain the intent of the parties hereto as expressed herein, and if
such a modification is not possible, that provision will be severed from this
Agreement, and in either case the validity, legality and enforceability of the
remaining provisions of this Agreement will not in any way be affected or
impaired thereby, it being intended by each party hereto that all the rights and
privileges of all parties hereto will be enforceable to the fullest extent
permitted by applicable law.

 

Section 8.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be an original, but all of which together will
constitute one and the same agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written:

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ John T. Nesser, III

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President and General    
Counsel MCDERMOTT INCORPORATED By:  

/s/ John T. Nesser, III

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President, General    
Counsel and Secretary BABCOCK & WILCOX INVESTMENT COMPANY By:  

/s/ John T. Nesser, III

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President, General    
Counsel and Secretary THE BABCOCK & WILCOX COMPANY By:  

/s/ Harold L. Simmons, Jr.

--------------------------------------------------------------------------------

Name:   Harold L. Simmons, Jr. Title:   Vice President, Chief Restructuring    
Officer and Controller DIAMOND POWER INTERNATIONAL, INC. By:  

/s/ Harold L. Simmons, Jr.

--------------------------------------------------------------------------------

Name:   Harold L. Simmons, Jr. Title:   Chief Restructuring Executive



--------------------------------------------------------------------------------

AMERICON, INC. By:  

/s/ Harold L. Simmons, Jr.

--------------------------------------------------------------------------------

Name:   Harold L. Simmons, Jr. Title:   Chief Restructuring Executive &
Controller BABCOCK & WILCOX CONSTRUCTION CO., INC. By:  

/s/ Harold L. Simmons, Jr.

--------------------------------------------------------------------------------

Name:   Harold L. Simmons, Jr. Title:   Chief Restructuring Executive &
Controller THE ASBESTOS CLAIMANTS’ COMMITTEE By:  

/s/ Elihu Inselbuch

--------------------------------------------------------------------------------

Name:   Elihu Inselbuch Title:   Authorized Representative THE LEGAL
REPRESENTATIVE FOR FUTURE ASBESTOS-RELATED CLAIMANTS By:  

/s/ Eric D. Green

--------------------------------------------------------------------------------

Name:   Eric D. Green Title:   FCR



--------------------------------------------------------------------------------

THE BABCOCK & WILCOX COMPANY ASBESTOS PI TRUST By:  

/s/    Victor Bussie

--------------------------------------------------------------------------------

    Victor Bussie     Trustee By:  

/s/    James J. McMonagle

--------------------------------------------------------------------------------

    James J. McMonagle, Esq.     Trustee By:  

/s/    Phillip A. Pahigian

--------------------------------------------------------------------------------

    Phillip A. Pahigian, Esq.     Trustee



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

DEBTOR-RELATED CONTINGENT LIABILITY ARRANGEMENTS

February 22, 2006

 

Instrument No.

--------------------------------------------------------------------------------

  

Instrument Type

--------------------------------------------------------------------------------

  

Instrument Issuer

--------------------------------------------------------------------------------

  

Beneficiary

--------------------------------------------------------------------------------

   Value


--------------------------------------------------------------------------------

  

MII /MCD
Backing

--------------------------------------------------------------------------------

ASL-7420407-130BAW    Letter of Credit    Bank of America   
Mitsubishi Heavy Industries    $ 213,520.00      ASL-7420396-130BAW    Letter of
Credit    Bank of America    Cinergy Services, Inc.    $ 3,250,000.00     
ASL-7420397-130BAW    Letter of Credit    Bank of America    Cinergy Services,
Inc.    $ 2,500,000.00      ASL-7420398-130BAW    Letter of Credit    Bank of
America    Cinergy Services, Inc.    $ 2,000,000.00      ASL-7420399-130BAW   
Letter of Credit    Bank of America    Cinergy Services, Inc.    $ 800,000.00   
  ASL-7420400-130BAW    Letter of Credit    Bank of America    Cinergy Services,
Inc.    $ 1,300,000.00      ASL-7420401-130BAW    Letter of Credit    Bank of
America    Cinergy Services, Inc.    $ 5,000,000.00      ASL-7420402-130BAW   
Letter of Credit    Bank of America    Cinergy Services, Inc.    $ 4,000,000.00
     ASL-3014829-130BAW    Letter of Credit    Bank of America    GELCO/GE
Capital Fleet Service    $ 700,000.00      ASL-3014901-130BAW    Letter of
Credit    Bank of America    Black Hills Generation, Inc.    $ 2,800,000.00     
ASL-3014902-130BAW    Letter of Credit    Bank of America    Kansas City Board
of Public Utilities    $ 504,995.00      327336002    Letter of Credit    Calyon
   Mitsui Babcock    $ 55,930.60      404136003    Letter of Credit    Calyon   
Mitsubishi Heavy Industries    $ 28,886.75      403536008    Letter of Credit   
Calyon    Korea Hydro & Nuclear Power    $ 199,477.90      321236018    Letter
of Credit    Calyon    Turkish Electric Authority    $ 4,984,313.00     
527136012    Letter of Credit    Calyon    Riley Power Inc    $ 42,550.00     
530136004    Letter of Credit    Calyon    Black & Veatch Construction, Inc    $
247,824.21      534036014    Letter of Credit    Calyon    China Electric Power
   $ 670,422.00      60336006    Letter of Credit    Calyon    SCANA Services
Inc    $ 157,065.00      226736024    Letter of Credit    Calyon    Tennesse
Valley Authority    $ 1,000,000.00      010423IS699    Letter of Credit   
Calyon    Federal Insurance    $ 3,910,183.00      010802IS804    Letter of
Credit    Calyon    Bk of China/China Elect. Power    $ 538,336.82     
604636019    Letter of Credit    Calyon    PSE&G Power Connecticut, LLC    $
189,640.00      604736002    Letter of Credit    Calyon    Citicorp North
America    $ 36,328,946.73      504736009    Letter of Credit    Calyon    Tri
State Generation    $ 1,245,470.23      509836010    Letter of Credit    Calyon
   Tri State Generation    $ 1,377,497.12      518936010    Letter of Credit   
Calyon    IHI Inc.    $ 69,265.90      519236016    Letter of Credit    Calyon
   Hitachi America, Ltd.    $ 273,500.00      520936019    Letter of Credit   
Calyon    Plumbers and Steamfitters Local 136    $ 200,000.00      527136011   
Letter of Credit    Calyon    Black Hills Generation, Inc.    $ 1,200,000.00   
  531136002    Letter of Credit    Calyon    Public Service of Colorado (Xcel
Energy)    $ 9,630,151.20      531136003    Letter of Credit    Calyon    Public
Service of Colorado (Xcel Energy)    $ 12,521,698.80      532236021    Letter of
Credit    Calyon    Pacificorp    $ 400,000.00      534636002    Letter of
Credit    Calyon    Harvard    $ 218,226.00      603736008    Letter of Credit
   Calyon    Valero Refining - Texas, L.P.    $ 667,767.47      603736010   
Letter of Credit    Calyon    Valero Refining - Texas, L.P.    $ 667,767.47     
603736011    Letter of Credit    Calyon    Valero Refining - Texas, L.P.    $
667,767.47      603736013    Letter of Credit    Calyon    Valero Refining -
Texas, L.P.    $ 685,036.80      603736014    Letter of Credit    Calyon   
Valero Refining - Texas, L.P.    $ 685,036.80      603736015    Letter of Credit
   Calyon    Valero Refining - Texas, L.P.    $ 685,036.80      400836011   
Letter of Credit    Calyon    American Contractors Indemnity    $ 551,870.00   
  410636003    Letter of Credit    Calyon    Danske Bank    $ 22,732,532.57     
412636007    Letter of Credit    Calyon    Danske Bank    $ 6,306,399.00     
412636008    Letter of Credit    Calyon    Danske Bank    $ 428,194.99     
603836001    Letter of Credit    Calyon    Hitachi America, Ltd.    $
3,312,325.60      CPCS-221589    Letter of Credit    J P Morgan Chase    Detroit
Edison Company    $ 7,000,000.00      CPCS-232116    Letter of Credit    J P
Morgan Chase    Wisconsin Public Service Corporation    $ 21,766,635.00     
CPCS-232118    Letter of Credit    J P Morgan Chase    Wisconsin Public Service
Corporation    $ 7,242,098.00      SLT751119    Letter of Credit    J P Morgan
Chase    New Brunswick Power    $ 2,372,166.58      SLT750585    Letter of
Credit    J P Morgan Chase    China Electric Power    $ 1,196,343.00     
SLT751135    Letter of Credit    J P Morgan Chase    Ontario Power Generation   
$ 878,580.21     



--------------------------------------------------------------------------------

Instrument No.

--------------------------------------------------------------------------------

  

Instrument Type

--------------------------------------------------------------------------------

  

Instrument Issuer

--------------------------------------------------------------------------------

  

Beneficiary

--------------------------------------------------------------------------------

   Value


--------------------------------------------------------------------------------

  

MII /MCD
Backing

--------------------------------------------------------------------------------

SLT332835    Letter of Credit    J P Morgan Chase    Ontario Power Generation   
$ 878,580.21      SLT751147    Letter of Credit    J P Morgan Chase    Progress
Energy    $ 6,000,000.00      SLT751186    Letter of Credit    J P Morgan Chase
   Commonwealth of Pennsylvania Bureau of Mining    $ 56,500.00      SLT751187
   Letter of Credit    J P Morgan Chase    Commonwealth of Pennsylvania Bureau
of Mining    $ 1,100.00      SLT751650    Letter of Credit    J P Morgan Chase
   Ontario Power Generation    $ 878,580.21      SLT751651    Letter of Credit
   J P Morgan Chase    Ontario Power Generation    $ 878,580.21      CPCS-200341
   Letter of Credit    J P Morgan Chase    Israel Electric Corp    $ 179,037.25
     CPCS-227446    Letter of Credit    J P Morgan Chase    Evergreen National
Indemnity Co    $ 1,271,361.00      CPCS-228227    Letter of Credit    J P
Morgan Chase    Wells Fargo Bank / Wyoming Department of Revenue    $
1,346,240.00      CPCS-228234    Letter of Credit    J P Morgan Chase    Wells
Fargo Bank / Wyoming Department of Revenue    $ 566,684.00      CPCS-232018   
Letter of Credit    J P Morgan Chase    Progress Energy Carolinas    $
10,000,000.00      CPCS-232693    Letter of Credit    J P Morgan Chase   
Progress Energy Florida    $ 6,000,000.00      CPCS-647574    Letter of Credit
   J P Morgan Chase    Carnet Services    $ 105,429.63      SLT410689    Letter
of Credit    J P Morgan Chase    Mellon Bank / Pennsylvania DOT    $ 10,000.00
     SLT410997    Letter of Credit    J P Morgan Chase    Canadian Chamber of
Commerce    $ 47,114.64      SLT410998    Letter of Credit    J P Morgan Chase
   Canadian Chamber of Commerce    $ 187,781.80      18101816-00-000    Letter
of Credit    PNC    Pennslvania Economic Development Authority    $ 4,853,635.68
     NZS562267    Letter of Credit    Wells Fargo    Wyoming Dept. of Revenue   
$ 1,346,240.00      NZS562268    Letter of Credit    Wells Fargo    Wyoming
Dept. of Revenue    $ 566,684.00      167771    Surety Bond    AIG    Tanjung
Jati B - Sumitomo    $ 115,544,000    YES 81442186    Surety Bond    The Chubb
Group    Duke Power    $ 142,745,000    YES 556500    Surety Bond    Evergreen
Surety    Muscatine Power    $ 260,000      418    Surety Bond    AIG    I/S
Sjaellandske Kraftvaerker - AVD straw    $ 747,000    YES 507    Surety Bond   
AIG    Hobro Kommune    $ 721,000    YES 7001358    Surety Bond    AIG    Agra
Birwelco Limited    $ 673,000    YES 80189191    Surety Bond    The Chubb Group
   State of California    $ 7,500    YES 80367826    Surety Bond    The Chubb
Group    State of Ohio    $ 3,925,000    YES 80679257    Surety Bond    The
Chubb Group    Iron Workers    $ 10,000    YES 80810146    Surety Bond    The
Chubb Group    State of Nevada    $ 2,000    YES 80810175    Surety Bond    The
Chubb Group    State of Alaska    $ 10,000    YES 80810176    Surety Bond    The
Chubb Group    Construct. Ind. Com.    $ 500    YES 80831788    Surety Bond   
The Chubb Group    State of Alaska    $ 2,000    YES 80897495    Surety Bond   
The Chubb Group    State of Washington    $ 12,000    YES 81000120    Surety
Bond    The Chubb Group    City of Mobile    $ 5,000    YES 81245756    Surety
Bond    The Chubb Group    State of Arkansas    $ 10,000    YES 81245784   
Surety Bond    The Chubb Group    State of Delaware    $ 90,000    YES 81442174
   Surety Bond    The Chubb Group    ATA    $ 26,000      81442197    Surety
Bond    The Chubb Group    US Customs    $ 1,000,000    YES 81101244    Surety
Bond    The Chubb Group    State of Georgia    $ 10,000    YES 81101245   
Surety Bond    The Chubb Group    State of California    $ 7,500    YES 81101246
   Surety Bond    The Chubb Group    State of California    $ 7,500    YES
81101275    Surety Bond    The Chubb Group    State of Washington    $ 12,000   
YES 81101197    Surety Bond    The Chubb Group    State of Nevada    $ 3,000   
YES 81101198    Surety Bond    The Chubb Group    State of Ohio    $ 250    YES
81126563    Surety Bond    The Chubb Group    State of Alaska    $ 10,000    YES
81126573    Surety Bond    The Chubb Group    State of Minnesota    $ 15,000   
YES 81126582    Surety Bond    The Chubb Group    State of New Mexico    $ 5,000
   YES 81171801    Surety Bond    The Chubb Group    Intern. Union of Operating
Eng.    $ 25,000    YES



--------------------------------------------------------------------------------

Instrument No.

--------------------------------------------------------------------------------

  

Instrument Type

--------------------------------------------------------------------------------

  

Instrument Issuer

--------------------------------------------------------------------------------

  

Beneficiary

--------------------------------------------------------------------------------

   Value


--------------------------------------------------------------------------------

  

MII /MCD
Backing

--------------------------------------------------------------------------------

81171858    Surety Bond    The Chubb Group    Intern. Assoc. of Heat    $ 20,000
   YES 81171867    Surety Bond    The Chubb Group    State of Arizona    $
15,000    YES 81171869    Surety Bond    The Chubb Group    State of Nevada    $
20,000    YES 81171873    Surety Bond    The Chubb Group    State of Arizona   
$ 10,000    YES 81171894    Surety Bond    The Chubb Group    State of
California    $ 7,500    YES 81245745    Surety Bond    The Chubb Group    State
of Iowa    $ 50,000    YES 81245746    Surety Bond    The Chubb Group   
Pipefitter’s Local 597    $ 10,000    YES 81245749    Surety Bond    The Chubb
Group    Union Local 226    $ 4,000    YES 81245755    Surety Bond    The Chubb
Group    State of Arkansas    $ 10,000    YES 81245770    Surety Bond    The
Chubb Group    State of Nevada    $ 20,000    YES 81245771    Surety Bond    The
Chubb Group    State of Nevada    $ 20,000    YES 81404643    Surety Bond    The
Chubb Group    Pipefitters Local 274    $ 72,000    YES 81404644    Surety Bond
   The Chubb Group    Local 164    $ 25,000    YES 81404661    Surety Bond   
The Chubb Group    State of California    $ 7,500    YES 81442078    Surety Bond
   The Chubb Group    State of Oregon    $ 10,000    YES 81442102    Surety Bond
   The Chubb Group    City of Lorain    $ 5,000    YES 81442104    Surety Bond
   The Chubb Group    City of Eastlake    $ 10,000    YES 81442129    Surety
Bond    The Chubb Group    State of California    $ 7,500    YES 81442166   
Surety Bond    The Chubb Group    City of Avon Lake, Ohio    $ 5,000    YES
81442175    Surety Bond    The Chubb Group    Clerk of Niagara County, NY    $
1,799,300      81828660    Surety Bond    The Chubb Group    Local 825, Newark,
NJ    $ 25,000    YES 81442192    Surety Bond    The Chubb Group    Painters
Dist. #3. Kansas City    $ 40,000    YES 81828659    Surety Bond    The Chubb
Group    Local Union 475, New Jersey    $ 48,000    YES 81497373    Surety Bond
   The Chubb Group    Quebec Superior Court    $ 67,900    YES 58600630   
Surety Bond    CAN    Ministry of Education of Ontario    $ 69,643      58598194
   Surety Bond    CAN    ATA Carnet Bond-Korea    $ 107,998      58598198   
Surety Bond    CAN    ATA Carnet Bond-Korea    $ 460,417      58598200    Surety
Bond    CAN    ATA Carnet Bond-Korea    $ 28,155      58598201    Surety Bond   
CAN    ATA Carnet Bond-Korea    $ 2,633      58600610    Surety Bond    CAN   
ATA Carnet Bond-Korea    $ 1,077      58600626    Surety Bond    CAN    ATA
Carnet Bond-Korea    $ 14,185      58600639    Surety Bond    CAN    ATA Carnet
Bond-Korea    $ 5,408      58604286    Surety Bond    CAN    ATA Carnet
Bond-Korea    $ 121,561    YES 81442132    Surety Bond    The Chubb Group   
State of North Dakota    $ 500    YES 81442152    Surety Bond    The Chubb Group
   State of Nevada    $ 50,000    YES 81828658    Surety Bond    The Chubb Group
   Cambria Township, PA    $ 14,375    YES 81442103    Surety Bond    The Chubb
Group    State of Oregon    $ 10,000    YES      PARENT GUARANTEE   
McDermott International    Birka Vesta    $ 900,000     



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

 

MII Indemnified Parties

 

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

B&W de Panama, Inc.

   100    Panama

B&W Federal Services, Inc.

   100    Delaware

B&W Hanford Company

   100    Delaware

B&W Protec, Inc.

   100    Delaware

B&W Services, Inc.

   100    Delaware

B&W SOFC G.P., Inc.

   100    Delaware

B&W SOFC L.P., Inc.

   100    Delaware

Babcock & Wilcox Asia Investment Co., Inc.

   100    Panama

Babcock & Wilcox Asia Limited

   100    Hong Kong

Babcock & Wilcox Beijing Company, Ltd.

   50    China

Babcock & Wilcox China Investment Co., Inc.

   100    Panama

Babcock & Wilcox Finance, Inc.

   100    Delaware

Babcock & Wilcox HRSG Company

   100    Delaware

Babcock & Wilcox Idaho, Inc.

   100    Delaware

Babcock & Wilcox International Investments Co., Inc.

   100    Panama

Babcock & Wilcox Investment Company

   100    Delaware

Babcock & Wilcox Investment Company

   100    Louisiana

Babcock & Wilcox of Ohio, Inc.

   100    Delaware

Babcock & Wilcox-ST Company

   100    Delaware

Barmada McDermott (L) Limited

   30    Malaysia

Barmada McDermott Sdn. Bhd.

   30    Malaysia

Bechtel B&W Idaho, LLC

   33    Delaware

Bechtel BWXT Idaho, LLC

   33    Delaware

Boudin Insurance Company, Ltd

   100    Bermuda

Brick Insurance Company, Ltd.

   100    Bermuda

BWX Technologies, Inc.

   100    Delaware

BWXT Federal Services, Inc.

   100    Delaware

BWXT Hanford Company

   100    Delaware

BWXT of Idaho, Inc.

   100    Delaware

BWXT of Ohio, Inc.

   100    Delaware

BWXT Pantex, L.L.C.

   59    Delaware

BWXT Protec, Inc.

   100    Delaware

BWXT Savannah River Company

   100    Delaware

BWXT Services, Inc.

   100    Delaware

BWXT Washington, Inc.

   100    Delaware

BWXT Y-12, L.L.C.

   51    Delaware

Caspian Offshore Fabricators LLC

   50    Azerbaijan Republic

Cayenne Insurance Company, Ltd.

   100    Bermuda

Ceramatec G.P., Inc.

   100    Utah

Ceramatec SOFC, Inc.

   100    Utah

Chartering Company (Singapore) Pte. Ltd.

   100    Singapore



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

Columbia Basin Ventures, LLC

   18    Delaware

Construcciones Maritimas Mexicanas, S.A. de C.V.

   49    Mexico

Contratista Costaneros, S.A.

   100    Panama

Creole Insurance Company, Ltd.

   100    Bermuda

CTR Solutions, LLC

   48    Delaware

Deep Oil Technology, Inc.

   50    California

Deepwater Marine Technology, L.L.C.

   50    Cayman Islands

Delta Catalytic (Holland) B.V.

   100    Netherlands

Delta Hudson Engineering Corporation

   100    Texas

Delta Hudson International, Inc.

   100    Panama

DHEC Corporation

   100    Texas

Diamond Power (Australia) Pty. Limited

   50    Australia

Diamond Power Hubei Machine Company, Ltd.

   50    China

Diamond Power Specialty Pty. Limited

   50    Australia

DynMcDermott Petroleum Operations Company

   30    Louisiana

Eastern Marine Services, Inc.

   100    Panama

Ebensburg Investors Limited Partnership*

   1    Pennsylvania

Ebensburg Power Company*

   50    Pennsylvania

First Emirates Trading Corporation

   100    United Arab Emirates

FloaTEC, LLC

   50    Delaware

Global Energy -McDermott Limited

   100    British Virgin Islands

Greenbank Terotech Pty. Limited

   50    Australia

Gumbo Insurance Company, Ltd.

   100    Bermuda

Halley & Mellowes Pty. Ltd.

   50    Australia

Honore Insurance Company, Ltd.

   100    Bermuda

Hudson Engineering (Canada), Ltd.

   100    Canada

Hudson Engineering and Project Management Corporation

   100    Texas

Hudson Engineering Company, Inc.

   100    Delaware

Hudson Engineering Corporation

   100    Texas

Hudson Engineering International, Inc.

   100    Panama

Hydro Marine Services, Inc.

   100    Panama

Initec, Astano y McDermott International Inc., S.A.

   50    Spain

International Vessels Ltd.

   100    Mauritius

J. Ray McDermott & Co., Inc.

   100    Delaware

J. Ray McDermott (Aust.) Holding Pty. Limited

   100    Australia

J. Ray McDermott (Nigeria) Ltd.

   100    Nigeria

J. Ray McDermott (U.S.) Diving, Inc.

   100    Delaware

J. Ray McDermott Asia Pacific Pte. Ltd.

   100    Singapore

J. Ray McDermott Contractors, Inc.

   100    Panama

J. Ray McDermott de Mexico, S.A. de C. V.

   100    Mexico

J. Ray McDermott Diving International, Inc.

   100    Panama

J. Ray McDermott Eastern Hemisphere Limited

   100    Mauritius

J. Ray McDermott Engineering Holdings, Inc.

   100    Delaware

J. Ray McDermott Engineering, LLC

   100    Texas

J. Ray McDermott Far East, Inc.

   100    Panama

J. Ray McDermott Gulf Contractors, Inc.

   100    Texas

--------------------------------------------------------------------------------

* See last page of this Schedule for footnote.



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

J. Ray McDermott Holdings, Inc.

   100    Delaware

J. Ray McDermott International Services Limited

   100    United Kingdom

J. Ray McDermott International Vessels, Ltd.

   100    Cayman Islands

J. Ray McDermott International, Inc.

   100    Panama

J. Ray McDermott Investments B.V.

   100    Netherlands

J. Ray McDermott Middle East (Indian Ocean), Ltd.

   100    Mauritius

J. Ray McDermott Middle East, Inc.

   100    Panama

J. Ray McDermott Newfoundland, Ltd.

   100    Newfoundland

J. Ray McDermott Solutions, Inc.

   100    Delaware

J. Ray McDermott Spars, Inc.

   100    Delaware

J. Ray McDermott Technology, Inc.

   100    Delaware

J. Ray McDermott Underwater Services, Inc.

   100    Delaware

J. Ray McDermott Underwater Services, Inc.

   100    Panama

J. Ray McDermott Venture Holdings, Inc.

   100    Panama

J. Ray McDermott West Africa Holdings, Inc.

   100    Delaware

J. Ray McDermott West Africa, Inc.

   100    Delaware

J. Ray McDermott, Inc.

   100    Delaware

J. Ray McDermott, S.A.

   100    Panama

Lagniappe Insurance Company, Ltd.

   100    Bermuda

Macshelf Ltd

   50    United Kingdom

Malmac Sdn. Bhd.

   55    Malaysia

Marine Contractors, Inc.

   100    Panama

Marine Servicos de Construcao Ltda.

   100    Brazil

McDermott (Abu Dhabi) Operating Company, Inc.

   100    Panama

McDermott (Dubai) Operating Company, Inc.

   100    Panama

McDermott (Malaysia) Sendirian Berhad

   100    Malaysia

McDermott Abu Dhabi Offshore Construction Company

   49    United Arab Emirates

McDermott Amur, Inc.

   100    Panama

McDermott APG Services Limited

   50    United Kingdom

McDermott Arabia Company Limited

   49    Saudi Arabia

McDermott Azerbaijan Marine Construction, Inc.

   80    Panama

McDermott Azerbaijan Pipelines, Inc.

   100    Panama

McDermott Azerbaijan, Inc.

   100    Panama

McDermott Caspian Contractors, Inc.

   100    Panama

McDermott Cayman Ltd.

   100    Cayman Islands

McDermott Central & Eastern Europe, Inc.

   100    Panama

McDermott Employee Relief Fund

   100    Texas

McDermott Engineering Houston, LLC

   100    Texas

McDermott Engineering London, Inc.

   100    Panama

McDermott Engineering Pte. Ltd.

   100    Singapore

McDermott Far East, Inc.

   100    Panama

McDermott Gulf Operating Company, Inc.

   100    Panama

McDermott Holdings (U.K.) Limited

   100    United Kingdom

McDermott Incorporated

   100    Delaware

McDermott Industries (Aust.) Pty. Limited

   100    Australia

McDermott International Asset Management, Ltd.

   100    Bahamas

McDermott International B.V.

   100    Netherlands

McDermott International Beijing, Inc.

   100    Panama



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

McDermott International Engineering & Construction Co., Ltd.

   100    Cayman Islands

McDermott International Finance Co., Inc.

   100    Panama

McDermott International Investments Co., Inc.

   100    Panama

McDermott International Marine Investments N.V.

   100    Netherlands Antilles

McDermott International Marketing, Inc. (incorporated 12/30/94)

   100    Panama

McDermott International Marketing, Inc. (incorporated 11/14/95)

   100    Panama

McDermott International Project Management, Inc.

   100    Panama

McDermott International Trading (Holland 3) B.V.

   100    Netherlands

McDermott International Trading (Holland1) B.V.

   100    Netherlands

McDermott International Trading Co., Inc.

   100    Panama

McDermott Marine Construction Limited

   100    United Kingdom

McDermott Marine UK Limited

   100    United Kingdom

McDermott Offshore Services Company, Inc.

   100    Panama

McDermott Old JV Office, Inc.

   100    Panama

McDermott Overseas Investment Co. N.V.

   100    Netherlands Antilles

McDermott Overseas, Inc.

   100    Panama

McDermott Sakhalin, Inc.

   100    Panama

McDermott Servicos de Construcao, Ltda.

   100    Brazil

McDermott Shipbuilding, Inc.

   100    Delaware

McDermott South East Asia Pte. Ltd.

   100    Singapore

McDermott South East Asia Pte. Ltd.

   100    Singapore

McDermott Submarine Cable Systems Limited

   79    United Kingdom

McDermott Technology, Inc.

   100    Delaware

McDermott Trade Corporation

   100    Delaware

McDermott Venmac 4, Inc.

   100    Panama

McDermott West Indies Company

   100    United Arab Emirates

McDermott-ETPM East (Mauritius) Ltd.

   100    Mauritius

McDermott-ETPM East, Inc.

   100    Panama

McDermott-ETPM Far East, Inc.

   100    Panama

McDermott-ETPM, Inc.

   100    Panama

McNeth B.V.

   100    Netherlands

Menck B.V.

   100    Netherlands

Menck Holdings B.V.

   100    Netherlands

Mentor Engineering Consultants Limited

   100    United Kingdom

Mentor Engineering, Inc.

   100    Delaware

Mentor Subsea Technology Services, Inc.

   100    Delaware

MIMCO, Inc.

   100    Panama

Nooter/Eriksen -Babcock & Wilcox, L.L.C.

   50    Missouri

North Atlantic Vessel, Inc.

   100    Panama

Northern Marine Services, Inc.

   100    Panama

Oak Ridge Security Associates, L.L.C.

   49    Delaware

Oceanic Red Sea Company

   100    United Arab Emirates

Offshore Angola, Ltd.

   100    Cayman Islands

Offshore Hyundai International, Ltd.

   50    Cayman Islands

Offshore Pipelines Far East Limited

   100    Vanuatu

Offshore Pipelines International Gulf E.C.

   100    Bahrain

Offshore Pipelines International, Ltd.

   100    Cayman Islands

Offshore Pipelines Nigeria Limited

   60    Nigeria



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

Offshore Pipelines Sdn. Bhd.

   100    Malaysia

Offshore Pipelines, Inc.

   100    Delaware

Offshore Power Generation Ltd.

   100    Cayman Islands

Offshore Production & Salvage, Inc.

   100    Delaware

Offshore Production Vessels, Ltd.

   100    Cayman Islands

OPI International Vessels, Ltd.

   100    Cayman Islands

OPI International, Inc.

   100    Delaware

OPI Vessels, Inc.

   100    Delaware

OPMI, E.C.

   100    Bahrain

OPMI, Ltd.

   100    Cayman Islands

P. T. Armandi Pranaupaya

   100    Indonesia

P. T. Babcock & Wilcox Indonesia

   49    Indonesia

P. T. Bataves Fabricators

   80    Indonesia

P. T. Jay Ray

   100    Indonesia

P. T. McDermott Indonesia

   49    Indonesia

Pirogue Insurance Company, Ltd.

   100    Bermuda

POGC Sensor Technology Pty. Limited

   50    Australia

Power Systems Sunnyside Operations GP, Inc.*

   100    Delaware

Power Systems Sunnyside Operations LP, Inc.*

   100    Delaware

PT. J. Ray McDermott Indonesia

   100    Indonesia

Rocky Flats Technical Associates, Inc.

   33    Colorado

Sabine River Realty, Inc.

   100    Louisiana

Safe Sites of Colorado, L.L.C.

   35    Delaware

Saudi OPMI Company Limited

   40    Saudi Arabia

SOFCO Holdings LLC

   100    Delaware

SOFCo L. P.

   100    Delaware

SOFCo-EFS Holdings LLC

   100    Delaware

Spars International Inc.

   50    Texas

SparTEC, Inc.

   100    Delaware

Tallares Navales del Golfo, S.A. de C.V.

   95    Mexico

TL Marine Sdn. Bhd.

   49    Malaysia

Trispec Technical Services Ltd.

   50    Canada

Valveco Industries Pty. Ltd.

   50    Australia

Varsy International N.V.

   100    Netherlands Antilles

Wagley, Inc.

   100    Alaska

Washington Group BWXT Operating Services, LLC

   50    Delaware

WD 140 Platform LLC

   45    Louisiana

Williams-McWilliams Construction Co., Inc.

   100    Delaware

145012 British Columbia Ltd.

   100    Canada

2532-9673 Quebec Inc.

   100    Canada

349114 Alberta Ltd.

   100    Canada

418718 Alberta Ltd.

   100    Canada

A. M. Lockett & Co., Limited*

   100    Louisiana

Amcermet Corporation*

   100    North Carolina

Ash Acquisition Company*

   100    Delaware

B&W Clarion, Inc.*

   100    Delaware

B&W Ebensburg Pa., Inc.*

   100    Pennsylvania

B&W Energy Investments, Inc.

   100    Delaware



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

B&W Fort Worth Power, Inc.*

   100    Delaware

B&W Fuel, Inc.

   100    Delaware

B&W North Branch G.P., Inc.

   100    Delaware

B&W North Branch L.P., Inc.

   100    Delaware

B&W Nuclear, Inc.

   100    Delaware

B&W Saba, Inc.*

   100    Delaware

B&W Triso Corporation

   100    Delaware

B&W Tubular Products Limited*

   100    Canada

B.C. Bridge & Dredging Co. Ltd.

   100    Canada

Babcock & Wilcox (Cyprus) Limited

   100    Cyprus

Babcock & Wilcox Canada Leasing Ltd.*

   100    Canada

Babcock & Wilcox General Contracting Company*

   100    Delaware

Babcock & Wilcox Government Services Company*

   100    Delaware

Babcock & Wilcox Industries Ltd.*

   100    Canada

Babcock & Wilcox International Sales Corporation*

   100    Louisiana

Babcock & Wilcox International Sales Corporation*

   100    Delaware

Babcock & Wilcox Jonesboro Power, Inc.*

   100    Delaware

Babcock & Wilcox Refractories Limited*

   100    Canada

Babcock & Wilcox Services, Inc.*

   100    Delaware

Babcock & Wilcox Tracy Power, Inc.

   100    Delaware

Babcock & Wilcox Victorville Power, Inc.*

   100    Delaware

Babcock PFBC, Inc.*

   100    Delaware

Babcock Southwest Construction Corporation*

   100    Delaware

Badya Builders, Inc.

   100    Panama

Bailey Meter Company*

   100    Massachusetts

Bailey Meter Company Limited*

   100    Canada

Bailey Meter GmbH*

   100    Germany

C.C. Moore & Company Engineers*

   100    California

Chemtain Corporation

   100    Texas

Clarion Energy, Inc.*

   100    Delaware

Constructora Tropical, S.A.

   100    Mexico

Control Components France*

   100    France

Control Components Italy S.R.L.*

   100    Italy

Control Components, Inc.*

   100    Delaware

Control Components, Inc.*

   100    California

Delta Birwelco, Inc.

   100    Delaware

Delta Catalytic Environmental Services Ltd.

   100    Canada

Delta Catalytic International Corp.

   100    Canada

Delta Hudson Government Services, Inc.

   100    Delaware

Delta Projects (Eastern) Limited

   100    Canada

Delta Serv-Tech Ltd.

   100    Canada

Detroit Broach & Machine Corporation*

   100    Michigan

Diamond Blower Company Limited*

   100    United Kingdom

Diamond Canapower Ltd.*

   100    Canada

Diamond Power Korea Inc.

   100    Korea

Diamond Power Specialty (Japan) Ltd.*

   100    Japan

Diamond Power Specialty Corporation*

   100    Delaware

Diamond Power Specialty Corporation*

   100    Ohio



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

Diamond Power Specialty GmbH*

   100    Germany

‘Dick’ Evans, Inc.

   100    Louisiana

Diescher Tube Mills, Inc.*

   100    Delaware

Ebensburg Energy, Inc.*

   100    Delaware

EPC Business Trust*

   100    Pennsylvania

Ferry-Diamond Engineering Company Limited*

   100    United Kingdom

Globe Steel Tubes Corporation*

   100    Wisconsin

Greer Land Co.*

   100    South Carolina

Harvey Lumber & Supply Company, Inc.

   100    Louisiana

Heavy Lift Chartering, Inc.

   100    Panama

Holmes Insulations Limited*

   100    Canada

Hudson Engineering (Australia) Ltd.

   100    Delaware

Hudson Pan American Corporation

   100    Delaware

Hudson Products Aktiebolag

   100    Sweden

Hychem Constructors, Inc.

   100    Texas

Industrial Tank & Tower Co., Inc.

   100    Louisiana

Ingenieria Petrolera Maritima, S.A. de C.V.

   100    Mexico

International Disarmament Corporation

   100    Delaware

Iranian Marine Contractors, Inc.

   100    Panama

J. Ray McDermott (U.K.), Inc.

   100    Panama

J. Ray McDermott (Venezuela), C.A.

   100    Venezuela

J. Ray McDermott Arctic Ltd.

   100    Alberta

J. Ray McDermott International Services (No. 1) Limited

   100    United Kingdom

J. Ray McDermott London, Ltd.

   100    United Kingdom

J. Ray McDermott Marine Construction AS

   100    Norway

J. Ray McDermott Offshore Chartering (U.S.), Inc.

   100    Delaware

J. Ray McDermott Venture Holdings (U.S.), Inc.

   100    Delaware

Jaramac Associated Services, Ltd.

   100    United Kingdom

Jaramac Petroleum (U.K.) Limited

   100    United Kingdom

Khafji Contractors, Inc.

   100    Panama

Khor Contractors, Inc.

   100    Panama

McAntille, N.V.

   100    Netherlands Antilles

McDermott de Mexico, S.A. de C.V.

   100    Mexico

McDermott Denmark ApS

   100    Denmark

McDermott Energy Services, Inc.

   100    Denmark

McDermott Engineers & Constructors (USA) Inc.

   100    Texas

McDermott Enterprises France, S.A.

   100    France

McDermott Europe Marine Services, Ltd.

   100    United Kingdom

McDermott Heat Transfer Company*

   100    Delaware

McDermott Hudson S.A.R.L.

   100    France

McDermott Industries, Inc.

   100    Delaware

McDermott Inland Services, Inc.

   100    Delaware

McDermott International (Deutschland) GmbH

   100    Germany

McDermott International Aviation Co., Inc.

   100    Delaware

McDermott International Aviation, Inc.

   100    Delaware

McDermott International Engineering Investment N.V.

   100    Netherlands Antilles

McDermott International General Services, Inc.

   100    Panama

McDermott International Marine Services, Inc.

   100    Panama



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

   % Owned


--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

McDermott International Trading Company AG

   100    Switzerland

McDermott Marketing Services, Inc.

   100    Delaware

McDermott Neutral Zone, Inc.

   100    Panama

McDermott Norway, Inc.

   100    Delaware

McDermott Petroleum (Iran), Inc.

   100    Delaware

McDermott Productos Industriales de Mexico, S.A. de C.V.*

   100    Mexico

McDermott Project Management, Inc.

   100    Delaware

McDermott Singapore Pte. Ltd.

   100    Singapore

McDermott Submarine Cable Ltd.

   100    United Kingdom

McDermott Transition Co., Inc.

   100    Delaware

McDermott UAR, Inc.

   100    Panama

McDermott-ETPM East B.V.

   100    Netherlands

McDermott-ETPM East N.V.

   100    Netherlands Antilles

MIT (Hong Kong) Trading Limited

   100    Hong Kong

National Drill & Manufacturing Co.*

   100    West Virginia

National Ecology (Alabama) Incorporated*

   100    Delaware

National Ecology (Utah) Incorporated*

   100    Delaware

North Branch Power Company L.P.

   100    Delaware

Nuclear Materials and Equipment Corporation*

   100    Delaware

Offshore Petroleum Divers, Inc.

   100    Delaware

Offshore Pipelines (Mauritius) Ltd.

   100    Mauritius

OPI Offshore Netherlands Holding B.V.

   100    Netherlands

OPI Sales & Service Corporation

   100    Barbados

OPI Towing & Supply, L.L.C.

   100    Louisiana

Paradigm Constructors Ltd.

   100    Alberta

Personal Administrativo de Vera Cruz, S.A. de C.V.

   100    Mexico

Personal Ejecutivo de Veracruz, S.A. de C.V.

   100    Mexico

Piedmont Tool Machine Company*

   100    South Carolina

Productos de Caolin, Inc.*

   100    Delaware

PSO Caribbean, Inc.*

   100    Delaware

Samburg Holdings, Inc.

   100    Texas

Sharman, Allen, Gay & Taylor, S.A.

   100    Panama

Sunland Construction Co., Inc.*

   100    Delaware

The Evelyn Kay Company

   100    Delaware

The Roger Thomas Company

   100    Delaware

The Rosalie E. Company

   100    Delaware

The Walter E. Company

   100    Delaware

W. F. and John Barnes Company*

   100    Illinois

--------------------------------------------------------------------------------

* These Entities are listed as MII Indemnified Parties only for purposes of
Section 3.2(a) of the Non-Debtor Affiliate Settlement Agreement.



--------------------------------------------------------------------------------

Exhibit A

 

As provided in Section 6 of this Promissory Note (this “Note”), this Note and
the indebtedness evidenced hereby are subject to the setoff and payment
obligation reduction provisions set forth in Sections 7.1 and 7.2 of the
within-referenced Settlement Agreement. The holder of this Note, by its
acceptance hereof, agrees to be bound by the provisions of Sections 7.1 and 7.2
of such Settlement Agreement.

 

Except as provided in Section 9 of this Note, neither this Note nor any interest
herein may be assigned without the prior written consent of the maker hereof,
which consent may be withheld in the sole discretion of the maker hereof.

 

This Note has not been registered under the Securities Act of 1933 and may be
sold or otherwise transferred only if the holder hereof complies with that law
and other applicable securities laws.

 

PROMISSORY NOTE

 

$250,000,000.00    February 22, 2006      New Orleans, Louisiana

 

FOR VALUE RECEIVED, The Babcock & Wilcox Company, a Delaware corporation (herein
referred to as the “Maker”), hereby promises and agrees to pay to the order of
The Babcock & Wilcox Company Asbestos PI Trust (the “Holder”) the principal
amount of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000), together with
interest on the unpaid principal sum from (and including) December 1, 2006 until
(but excluding) the Maturity Date (as hereinafter defined), at the rate of seven
percent (7.0%) per annum as hereinafter provided, in each case subject to the
terms and conditions hereof, including the provisions of Section 1(b). Interest
hereunder shall be calculated on the basis of a 360-day year consisting of
twelve 30-day months. References in this Promissory Note (this “Note”) to the
“Settlement Agreement” mean that certain Settlement Agreement made as of
February 21, 2006 by and among the Maker, the Holder, McDermott International,
Inc., a Panamanian corporation of which the Maker is an indirect, wholly owned
subsidiary (“MII”), McDermott Incorporated, a Delaware corporation and a direct,
wholly owned subsidiary of MII (“MI”), Babcock & Wilcox Investment Company, a
Delaware corporation and a direct, wholly owned subsidiary of MI (“BWICO”),
Diamond Power International, Inc., a Delaware corporation and a direct, wholly
owned subsidiary of the Maker, Americon, Inc., a Delaware corporation and a
direct, wholly owned subsidiary of the Maker (“Americon”), Babcock & Wilcox
Construction Co., Inc., a Delaware corporation and a direct, wholly owned
subsidiary of Americon, the Asbestos Claimants Committee referred to therein,
the Legal Representative for Future Asbestos-Related Claimants referred to
therein, and the Apollo/Parks Township Trust referred to therein.

 

  1. Payment Obligations.

 

  (a)

Principal and Interest. Subject to Section 1(b), the principal amount of this
Note shall be payable in five equal annual installments of $50,000,000 each,
commencing on December 1, 2007 and continuing on each anniversary thereof
through and including December 1, 2011 (the “Maturity Date”), at which time the
remaining unpaid principal amount of



--------------------------------------------------------------------------------

 

this Note shall be paid in full. Each such payment date, including the Maturity
Date, is referred to herein as a “Scheduled Principal Payment Date.” Subject to
Section 1(b), interest on the unpaid principal amount of this Note shall begin
to accrue on December 1, 2006 and shall be payable on each June 1 and December 1
thereafter through the Maturity Date (each, an “Interest Payment Date”), in each
case to the extent interest has accrued from (and including) the date of the
then most recent prior payment of interest to (but excluding) such Interest
Payment Date. Payments of principal and interest shall be made in lawful money
of the United States of America, by (i) check or (ii) wire transfer of
immediately available funds to such bank account of the Holder as the Holder may
designate from time to time by at least thirty (30) days’ prior written notice
to the Maker. Any payment (excluding any prepayment) on or in respect of this
Note shall be applied first to accrued but unpaid interest and then to the
principal balance hereof. The unpaid principal may, at the option of the Maker,
be prepaid, in whole or in part, at any time without premium or penalty, through
the payment of an amount equal to 100% of the principal amount being prepaid,
together with all accrued and unpaid interest on this Note to (but excluding)
the date of the prepayment. At such time as this Note is paid or prepaid in
full, it shall be surrendered to the Maker and cancelled and shall not be
reissued. Anything in this Note to the contrary notwithstanding, any payment
that is due on a date other than a Business Day (as hereinafter defined) shall
be made on the next succeeding Business Day (and such extension of time shall
not be included in the computation of interest). As used in this Note, the term
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in New York City are required or authorized by law to be
closed.

 

  (b) Payment Obligations Condition Precedent. Except for the $25,000,000
payment described in this Section 1(b), payment obligations under this Note
shall only arise if the U.S. federal legislation designated (as of the date of
this Note) as Senate Bill 852 (also referred to as the “Fairness in Asbestos
Injury Resolution Act” or the “FAIR Act”), or any other U.S. federal legislation
designed, in whole or in part, to resolve asbestos-related personal injury
claims through the implementation of a national trust (any such legislation,
including the FAIR Act, being referred to herein as “Asbestos Resolution
Legislation”), has not been enacted and become law on or before November 30,
2006 (the “Payment Obligations Condition Precedent”); provided, however, that:

 

  (i)

if Asbestos Resolution Legislation is enacted and becomes law on or before
November 30, 2006 and is not subject to a legal proceeding as of January 31,
2007 which challenges the constitutionality of such Asbestos Resolution
Legislation (any such proceeding being a “Challenge Proceeding”), the Payment
Obligations Condition Precedent shall be deemed not to have been

 

2



--------------------------------------------------------------------------------

 

satisfied, the only payment to be made under this Note shall be $25,000,000
(which payment shall be made by the Maker on the first Scheduled Principal
Payment Date), the covenants set forth in Section 2 shall terminate, the
Guaranties (as hereinafter defined) shall terminate, and this Note shall be
deemed paid in full and cancelled automatically pursuant to its terms, no
interest shall be deemed to have accrued hereunder, the Pledge Agreement shall
terminate, and the Collateral (as defined in Section 1(c)) shall be released and
returned to BWICO free and clear of any security interest (at no cost or expense
to the Maker or either Guarantor (as hereinafter defined)) as promptly as
practicable; and

 

  (ii) if Asbestos Resolution Legislation is enacted and becomes law on or
before November 30, 2006, but is subject to a Challenge Proceeding as of
January 31, 2007, the Payment Obligations Condition Precedent shall be deemed
not to have been satisfied and any payments under this Note (other than a
payment of principal in the amount of $25,000,000 to be made on December 1,
2007) shall be suspended (any period of suspension as provided in this
Section 1(b)(ii) being a “Suspension Period”) until either:

 

  (A)

there has been a final, non-appealable judicial decision with respect to such
Challenge Proceeding to the effect that the Asbestos Resolution Legislation is
unconstitutional as generally applied to debtors in Chapter 11 proceedings whose
plans of reorganization have not yet been confirmed and become substantially
consummated (i.e., debtors that are then similarly situated to the Maker as of
September 1, 2005 (in a Chapter 11 proceeding with a plan of reorganization that
has not yet been confirmed)), so that such debtors will not be subject to the
Asbestos Resolution Legislation, in which event: (1) the Payment Obligations
Condition Precedent shall be deemed to have been satisfied on the first day
following the later of (a) the date of such judicial decision and (b) the
expiration of the last of any applicable periods of appeal from such judicial
decision; (2) within thirty (30) days of the receipt of written notice delivered
by the Holder to the Maker and the United States Bankruptcy Court for the
Eastern District of Louisiana (the “Bankruptcy Court”) of such judicial decision
or such expiration of the applicable periods of appeal (as applicable), interest
on this Note held in the escrow account referred to below shall be paid to the
Holder; and (3) principal payments and interest shall be payable on this Note as
described in Section 1(a) (with a one-time payment of any such principal
payments that would have become due during the Suspension Period but for the
application of

 

3



--------------------------------------------------------------------------------

 

the foregoing provisions (after deducting the payment, if previously made, of
the $25,000,000 amount referred to above), which payment shall be made within
thirty (30) days of receipt of the written notice by the Maker and the
Bankruptcy Court referred to in the immediately preceding clause (2)); or

 

  (B) there has been a final nonappealable judicial decision with respect to
such Challenge Proceeding which resolves the Challenge Proceeding in a manner
other than as contemplated by the immediately preceding clause (A), in which
event: (1) the Payment Obligations Condition Precedent shall be irrevocably
deemed not to have been satisfied; and (2) as of the later of the date that
decision becomes final and nonappealable or the date the $25,000,000 amount
referred to above in this Section 1(b)(ii) has been paid by the Maker, (a) this
Note shall be deemed to have been paid in full and shall be cancelled; (b) the
funds in the escrow account referred to below shall be turned over to the Maker;
(c) the covenants set forth in Section 2 shall terminate; (d) the Guaranties
shall terminate; (e) the Pledge Agreement shall terminate; and (f) the
Collateral shall be released and returned to BWICO free and clear of any
security interest (at no cost or expense to the Maker or either Guarantor) as
promptly as practicable.

 

During any Suspension Period, interest shall be paid on this Note as required by
Section 1(a) into an escrow account established by the Maker for such purpose
with a national bank or trust company which regularly acts as an escrow agent in
commercial transactions, which escrow account shall remain until such time as
there has been a final, non-appealable judicial decision (to either effect
contemplated by this Section 1(b)) with respect to the Challenge Proceeding that
gave rise to the Suspension Period, as evidenced by a written notice with
respect thereto delivered by either (i) the Holder to the Maker and the
Bankruptcy Court or (ii) the Maker to the Holder and the Bankruptcy Court.

 

  (c) As further provided in Section 5, MII and BWICO (each a “Guarantor”) are
guaranteeing the payment obligations of the Maker under this Note. Pursuant to
the provisions of the Pledge and Security Agreement dated as of the date of this
Note to which BWICO and the Holder are parties (the “Pledge Agreement”), the
guarantee obligations of the Guarantors are being secured by a security interest
in all of the capital stock of the Maker outstanding as of the date of this Note
(the “Collateral”). Each of the Maker and the Guarantors sometimes is referred
to herein as an “Obligor.”

 

4



--------------------------------------------------------------------------------

2. Certain Covenants. The Obligors hereby covenant and agree as follows, after
the date of the Note and until such time as this Note has been paid in full or
deemed to have been paid in full pursuant to the provisions of Section 1(b):

 

  (a) Maintenance of existence. Except as permitted by Section 2(h), each
Obligor shall maintain its corporate existence and remain in good standing in
its jurisdiction of incorporation.

 

  (b) Continuation of business. Each Obligor shall continue its principal lines
of business carried on as of the date of this Note, except where the board of
directors of such Obligor determines in good faith that the discontinuation of a
line of business would not reasonably be expected to have a material adverse
effect on the business, financial condition, or results of operations of such
Obligor and its subsidiaries, taken as a whole.

 

  (c) Maintenance of insurance. Each Obligor shall maintain or cause to be
maintained insurance with respect to its property and business against such
liabilities and risks, in such types and amounts and with such deductibles or
self-insurance risk retentions, in each case as the board of directors of such
Obligor determines in good faith to be customary in its respective industries.

 

  (d) Maintenance of books and records. Each Obligor shall maintain its
accounting books and records in accordance with accounting principles generally
accepted in the United States (“GAAP”) in all material respects, to the extent
applicable.

 

  (e) Compliance with laws. Each Obligor shall comply with all laws and
governmental regulations applicable to it, except to the extent that the failure
to so comply would not have a material adverse effect on the business, financial
condition, or results of operations of such Obligor and its subsidiaries, taken
as a whole.

 

  (f) Delivery of financial statements. MII shall deliver to the Holder
(i) annual audited consolidated financial statements of MII and its consolidated
subsidiaries, (ii) if otherwise available, annual audited financial statements
of the Maker and BWICO (provided that this clause will not require preparation
of such audited financial statements if they are not otherwise available) and
(iii) unaudited consolidating financial statements of BWICO and MII, in each
case no later than ninety (90) days after the end of each such Obligor’s fiscal
year-end or as soon as otherwise available.

 

  (g) Notification of default. Each Obligor shall notify the Holder, within ten
(10) Business Days after receipt by such Obligor, of any notice of default
received by it under any agreement or instrument governing or creating any
material Indebtedness (as hereinafter defined) of such Obligor or any of its
consolidated subsidiaries. As used in this Note, “Indebtedness” means, with
respect to any Obligor, without duplication:

 

  (i) indebtedness of such Obligor for borrowed money;

 

5



--------------------------------------------------------------------------------

  (ii) obligations of such Obligor evidenced by debentures, promissory notes, or
other similar instruments;

 

  (iii) obligations of such Obligor in respect of letters of credit, bankers’
acceptances, or other similar instruments, excluding obligations in respect of
trade letters of credit, bankers’ acceptances, or other similar instruments
issued in respect of trade payables or similar obligations to the extent not
drawn upon or presented, or, if drawn upon or presented, the resulting
obligation of such Obligor is paid with 30 Business Days;

 

  (iv) obligations of such Obligor to pay the deferred and unpaid purchase price
of property or services which are recorded as liabilities in accordance with
GAAP, excluding trade payables, advances on contracts, deferred compensation and
similar liabilities arising in the ordinary course of business of such Obligor
(obligations of the kind referred to in this clause (iv) are hereinafter
referred to as “Purchase Money Indebtedness”); and

 

  (v) rent obligations of such Obligor as lessee under any lease arrangement
classified as a capital lease on the balance sheet of such Obligor in accordance
with GAAP.

 

  (h) Restrictions on divestitures, mergers and consolidations. BWICO shall not
sell the outstanding common stock of the Maker to any entity that is not an
Obligor or a consolidated subsidiary of an Obligor (excluding J. Ray McDermott,
S.A. or any of its subsidiaries). None of the Obligors shall enter into any
merger or consolidation transaction pursuant to which any of them is acquired by
an entity that is not an Obligor without the prior written consent of the
Holder, which consent shall not be unreasonably withheld or delayed. Neither the
Maker nor MII shall sell all of its assets or its assets substantially as an
entirety (whether in a single transaction or a series of related transactions),
without the prior written consent of the Holder (which consent shall not be
unreasonably withheld or delayed). Notwithstanding the foregoing, this covenant
shall not restrict any transaction pursuant to which the remaining principal
balance of this Note (and all accrued and unpaid interest on this Note) is paid
in full concurrently with the closing of such transaction.

 

  (i)

Subordination of additional Indebtedness. Any Indebtedness incurred by the Maker
after the date of this Note will be expressly subordinated (pursuant to
customary subordination provisions as determined by the

 

6



--------------------------------------------------------------------------------

 

Maker in good faith upon advice from a nationally recognized investment banking
firm) to the indebtedness under this Note, except for any such incurrence by the
Maker under or in connection with any (i) facilities for working capital,
letters of credit (including facilities relating to Indebtedness incurred to
provide collateral for letters of credit and similar instruments, or so-called
“synthetic letter of credit facilities”) or bonding requirements entered into,
issued, or obtained in the ordinary course of business or as part of the Exit
Financing (as defined in the Plan of Reorganization referred to in the
Settlement Agreement), and any replacements, refinancings, renewals, or
extensions of any of the foregoing, (ii) letters of credit, bankers’
acceptances, bonds (including industrial revenue bonds), capital leases, or
similar instruments entered into, issued, or obtained in the ordinary course of
business, (iii) Purchase Money Indebtedness arrangements entered into in the
ordinary course of business, (iv) replacements, refinancings, renewals, or
extensions of any Indebtedness outstanding as of the date of this Note (provided
that, in the case of any Indebtedness incurred in accordance with this clause
(iv), the principal amount of the Indebtedness incurred does not materially
exceed the principal amount of the Indebtedness being replaced, refinanced,
renewed, or extended, plus any associated premiums, fees and expenses), or
(v) guaranties, surety arrangements, interest rate protection arrangements and
similar arrangements of or with respect to any Indebtedness described in any of
the immediately preceding clauses (i) through (iii) (the debt arrangements
referred to in the immediately preceding clauses (i) through (v) are
collectively referred to herein as the “Specified Debt Arrangements”).

 

  (j) Prohibitions on incurrence of new liens. The Maker shall not grant any
liens on its assets to secure any Indebtedness, other than Indebtedness pursuant
to any of the Specified Debt Arrangements.

 

  (k) Restrictions on certain guaranties. The Maker shall not provide a guaranty
of the obligations of any entity that is not a consolidated subsidiary of the
Maker (or a joint venture or other similar business arrangement formed or
invested in by the Maker or any of its subsidiaries) without the prior written
consent of the Holder (which consent will not be unreasonably withheld or
delayed).

 

  (l)

Restrictions on transactions with affiliates. The Maker shall not engage in any
transactions with affiliated entities (other than its consolidated subsidiaries)
other than on an arm’s-length basis in the ordinary course of business, except
as permitted by Section 2(m) or pursuant to existing agreements, including the
Support Services Agreement dated as of January 1, 2000 to which the Maker is a
party, any amendments thereto that do not materially change the rights or
obligations of the parties thereto in any manner that would be adverse to the
Holder in any material respect, the Tax Allocation Agreement dated as of
January 1, 2000 to which the

 

7



--------------------------------------------------------------------------------

 

Maker is a party, any amendments thereto that do not materially change the
rights or obligations of the parties thereto in any manner that would be adverse
to the Holder in any material respect, the Amended and Restated Indemnification
Agreements dated as of February 21, 2000 to which the Maker is a party, any
amendments thereto that do not materially change the rights or obligations of
the parties thereto in any manner that would be adverse to the Holder in any
material respect, and any replacement or similar inter-company agreements
approved by the board of directors of the Maker in good faith, and except for
the spin-off of the Maker’s pension arrangements in a manner consistent with
MII’s prior public disclosure thereof (as reflected in MII’s reports filed with
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, prior to the date of this Note).

 

  (m) Restricted payments. The Maker shall not pay any dividends or make any
similar distributions to BWICO; provided, however, that this covenant shall not
restrict the Maker from making any dividends, similar distributions, or payments
in order to fund the $350,000,000 cash payment being made concurrently with the
issuance of this Note (as contemplated by the Settlement Agreement), any
dividends, similar distributions, or payments in order to fund the amount that
may become payable pursuant to the Contingent Payment Right (as defined in the
Settlement Agreement), any payments under this Note, or any payments to
reimburse the Guarantors for any amounts paid by either of them pursuant to the
Guaranties; provided, further, that: (i) after any payment due and owing in
respect of the Contingent Payment Right has been paid in full, in the event the
Maker accumulates cash in excess of $75,000,000 (other than pursuant to
borrowings under any of the Specified Debt Arrangements), this covenant shall
not restrict the Maker from paying dividends from time to time to the extent of
such excess, so long as the Maker is not in default under this Note at the time
any such dividend is declared or paid; and (ii) in the event of any Suspension
Period as contemplated by Section 1(b)(ii), the Maker may from time to time pay
dividends or make similar distributions to BWICO so long as an amount equal to
any such dividend is placed in the escrow account contemplated by
Section 1(b)(ii) to satisfy any contingent payments with respect to the
Contingent Payment Right or payment obligations under this Note, until such time
as such Suspension Period ends.

 

  (n) Prohibition on certain loans. The Maker shall not make loans to any entity
that is not a consolidated subsidiary of the Maker or a joint venture or other
similar business arrangement formed or invested in by the Maker or any of its
consolidated subsidiaries without the prior written consent of the Holder (which
consent shall not be unreasonably withheld or delayed), other than loans to
customers, vendors, and subcontractors in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

  (o) Covenant in event of foreclosure of security interest. In the event the
Holder forecloses on its security interest in the Collateral pursuant to the
provisions of the Pledge Agreement, the Obligors will cooperate in the
transition of the Maker to a stand-alone operating entity.

 

3. Events of Default and Remedies.

 

  (a) Events of Default. So long as this Note has not been paid in full, each of
the following events will constitute an “Event of Default”:

 

  (i) any default in the payment of the principal or accrued interest payable
under this Note, as and when the same shall become due and payable, and
continuance of such default for a period of ten (10) days after the Maker’s
receipt of a Default Notice (as hereinafter defined) from the Holder with
respect to such default;

 

  (ii) any breach of any of the covenants contained in Section 2, and
continuance of such breach for a period of thirty (30) days after the Maker’s
receipt of a Default Notice from the Holder with respect to such breach;

 

  (iii) commencement of an involuntary case or other proceeding against any
Obligor seeking (A) liquidation, reorganization, or other relief with respect to
it or its debts under any applicable bankruptcy, insolvency, or other similar
law now or hereafter in effect, (B) the appointment of a receiver, liquidator,
custodian, or trustee of any Obligor or for all or substantially all the
property and other assets of any Obligor, or (C) the winding up or liquidation
of the affairs of any Obligor, if, in the case of any of (A), (B), or (C) above,
such case or proceeding shall remain unstayed and undismissed for a period of
sixty (60) days;

 

  (iv) (A) commencement of a voluntary case by any Obligor under any applicable
bankruptcy, insolvency, or other similar law now or hereafter in effect,
(B) consent by any Obligor to the entry of an order for relief in an involuntary
case against such Obligor under any such law, (C) consent by any Obligor to the
appointment or taking possession by a receiver, liquidator, custodian, or
trustee of such Obligor or for all or substantially all its assets, or (D) a
general assignment by any Obligor for the benefit of its creditors; or

 

  (v) the failure by MI to make, or to cause one or more of its subsidiaries to
make, the required payment with respect to the Contingent Payment Right, on a
timely basis in accordance with the provisions of the Settlement Agreement
following the satisfaction of the Payment Obligations Condition Precedent and
the vesting of the Contingent Payment Right pursuant to the terms of the
Settlement Agreement.

 

9



--------------------------------------------------------------------------------

  (b) Remedies. If an Event of Default specified in Section 3(a)(i), (ii), or
(v) shall occur, then the Holder may, by written notice to the Maker (a “Default
Notice”), so long as the Event of Default is continuing, declare all unpaid
principal and accrued interest under this Note immediately due and payable
without further presentment, demand, protest, or further notice, all of which
are hereby expressly waived by the Maker. If any Event of Default specified in
Section 3(a)(iii) or (iv) shall occur, then, without any notice to the Maker or
any other act by the Holder, the entire principal amount of this Note (together
with all accrued interest thereon) shall become immediately due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Maker.

 

  (c) Expenses. If an Event of Default shall occur, the Maker shall pay, and
save the Holder harmless against liability for the payment of, all reasonable
expenses, including reasonable attorneys’ fees, incurred by the Holder in
enforcing its rights hereunder.

 

4. Waivers; Amendments. Except as set forth in Sections 3(a)(i), 3(a)(ii), and
3(b), to the extent permitted by applicable law, each Obligor hereby expressly
waives demand for payment, presentment, notice of dishonor, notice of intent to
demand, notice of acceleration, notice of intent to accelerate, protest, notice
of protest and diligence in collecting and the bringing of suit against the
Maker with respect to this Note. The Obligors agree that the Holder may extend
the time for repayment or accept partial payment an unlimited number of times
without discharging or releasing any of the Obligors from their respective
obligations under this Note (including the Guaranties). No delay or omission on
the part of the Holder in exercising any power or right in connection herewith
shall operate as a waiver of such right or any other right under this Note
(including the Guaranties), nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. No amendment, modification, or waiver of any
provision of this Note (including the Guaranties), nor any consent to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the person against whom enforcement thereof is to be
sought, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

5.

Guaranties. (a) Subject to the terms and conditions of this Note, the Guarantors
hereby, jointly and severally, unconditionally guarantee to the Holder the
prompt and complete payment in cash when due, subject to any applicable grace
periods and notice requirements set forth in this Note, of all the Maker’s
payment obligations to the Holder under this Note (the “Obligations”). An Event
of

 

10



--------------------------------------------------------------------------------

 

Default under this Note shall constitute an event of default under the
guaranties of the Guarantors provided in this Section 5 (the “Guaranties”), and
shall entitle the Holder to accelerate the obligations of the Guarantors
hereunder in the same manner and to the same extent as the Obligations. The
Guaranties constitute guarantees of payment when due and not of collection.

 

  (b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent transfers or conveyances or to the insolvency of debtors (after
giving effect to any right of contribution from the other Guarantor).

 

  (c) The Guarantors shall not exercise any rights which they may acquire by way
of subrogation to the rights of the Holder hereunder until all the Obligations
shall have been paid in full. Subject to the foregoing, upon payment of all the
Obligations, the Guarantors shall be subrogated to the rights of the Holder
against the Maker, and the Holder agrees to take such steps as the Guarantors
may reasonably request to implement such subrogation.

 

  (d)

To the maximum extent permitted by applicable law, the Guarantors understand and
agree that the Guaranties shall be construed as continuing, complete, absolute,
and unconditional guarantees of payment without regard to, and each Guarantor
hereby waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of, and hereby agrees that
its obligations hereunder shall not be discharged or otherwise affected as a
result of, any of the following: (i) any defense, setoff, or counterclaim (other
than the defense of payment or performance and the setoff rights referred to in
Section 6) which may at any time be available to or be asserted by the Maker
against the Holder; (ii) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution, or lack of power
of the Maker or the other Guarantor, or any sale, lease, or transfer of any or
all of the assets of the Maker or the other Guarantor, or any change in the
shareholders of the Maker or the other Guarantor; (iii) any change in the
corporate existence, structure, or ownership of any other Obligor; (iv) the
absence of any attempt to collect the Obligations or any part of them from any
other Obligor; or (v) any other circumstance or act which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Maker for the
Obligations, or of such Guarantor under its Guaranty, in bankruptcy or in any
other instance (other than the defense of payment or performance or any such
discharge that may arise out of or be based on Asbestos Resolution Legislation,
as provided in Sections 7.1and 7.2 of the Settlement Agreement). When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
either Guarantor, the Holder may, but shall be under no obligation to, join or

 

11



--------------------------------------------------------------------------------

 

make a similar demand on or otherwise pursue or exhaust such rights and remedies
as it may have against the Maker or the other Guarantor, and any failure by the
Holder to make any such demand, to pursue such other rights or remedies, or to
collect any payments from the Maker or the other Guarantor, or any release of
the Maker or the other Guarantor, shall not relieve such Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied, or available as a matter of law, of the
Maker against such Guarantor.

 

  (e) The Guaranties shall terminate upon the payment in full of the Obligations
(as the same may be limited pursuant to the provisions of Section 1(b)) or at
such later time as may be applicable pursuant to the provisions of
Section 1(b)(ii)(B)(2)(c).

 

6. Right of Setoff. The Obligations shall be subject to the setoff and reduction
in payment obligations provisions set forth in Sections 7.1 and 7.2 of the
Settlement Agreement. By its acceptance of this Note, the Holder agrees to be
bound by the provisions of Section 7.1 and 7.2 of the Settlement Agreement.

 

7. No Recourse Against Individuals. No director, officer, employee, or
representative of any of the Obligors (in each case, in such person’s capacity
as such), and no stockholder of MII (in its capacity as such), shall have any
personal liability in respect of any obligations of the Obligors under this Note
or the Guaranties, or for any claim based on, with respect to, or by reason of
such obligations or their creation, by reason of his/her or its status as such.
By accepting this Note, the Holder hereby waives and releases all such
liability. Such waiver and release is part of the consideration for the issue of
the Note and the Guaranties by the Obligors.

 

8. Certain Representations. The Maker hereby represents that: (a) it is duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware and has full corporate power and authority to execute and deliver
this Note; (b) its execution and delivery of this Note has been duly authorized
by all necessary corporate action on its part; and (c) this Note constitutes a
legal, valid, and binding obligation of the Maker, enforceable against the Maker
in accordance with the terms hereof, except as such enforceability may be
limited by: (i) bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, and other laws of general applicability relating to or affecting
creditors’ rights; and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

9.

Assignment. Prior to satisfaction of the Payment Obligations Condition
Precedent, the Holder may not transfer or assign this Note, its rights to
payment hereunder, or any other rights hereunder without the prior written
consent of the Maker, which consent the Maker may withhold in its sole
discretion; provided, however, that the Maker’s consent shall not be required in
connection with any such transfer or assignment to a national trust established
pursuant to any

 

12



--------------------------------------------------------------------------------

 

Asbestos Resolution Legislation, provided such transfer or assignment is made in
accordance with the requirements of such legislation and in accordance with the
last sentence of this Section 9. If the Payment Obligations Condition Precedent
is satisfied, at any time after the satisfaction thereof the Holder may transfer
or assign this Note and its rights hereunder (subject to the provisions of
Section 6), provided that such transfer is effected in a transaction that is
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) such transfer may only be in whole, and not in part.
In no event shall the Maker or the Guarantors be required to register this Note,
the related Guaranties, or the Collateral under the Securities Act. The Holder,
by its acceptance of this Note, hereby represents, and it is specifically
understood and agreed, that the Holder is not acquiring this Note or the related
Guaranties with a view to any sale or distribution thereof within the meaning of
the Securities Act. The Holder understands that this Note and the related
Guaranties have not been registered under the Securities Act and may be
transferred only in compliance with the provisions of the Securities Act. In
connection with any transfer or assignment of this Note in accordance with the
foregoing provisions after the satisfaction of the Payment Obligations Condition
Precedent, the Maker shall issue to the Holder a replacement note (which shall
provide replacement guaranties of the Guarantors) upon the written request of
the Holder, accompanied by this Note together with appropriate instruments of
transfer, which replacement note shall reflect such modifications as shall be
necessary or appropriate to reflect that the Payment Obligations Condition
Precedent has been met and that successor holders are thereafter permitted, and,
upon the issuance of such replacement note, this Note shall be cancelled. Any
transfer or assignment of this Note must be effected pursuant to written
documentation pursuant to which the transferee or assignee agrees to be bound by
all the provisions of this Note and the Pledge Agreement.

 

10. Entire Agreement. This Note, the Settlement Agreement and the Pledge
Agreement constitute the entire agreement and understanding among the Holder and
the Obligors with respect to the subject matter of this Note and supersede all
prior agreements and understandings, oral or written, among such parties with
respect to the subject matter of this Note.

 

11. Notices. All notices and communications provided for hereunder shall be in
writing and sent (a) by facsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight-delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight-delivery service
(with charges prepaid). Any such notice shall be sent:

 

  (i) if to the Holder, at such address as the Holder shall have specified to
the Maker in writing; or

 

  (ii)

if to any Obligor, addressed to it at 777 North Eldridge Parkway, Houston, Texas
77079, to the attention of Ms. Liane K. Hinrichs, or at such other address as
any of the Obligors may hereafter

 

13



--------------------------------------------------------------------------------

 

specify to the Holder in writing; with a copy to McDermott International, Inc.,
777 North Eldridge Parkway, Houston, Texas 77079, to the attention of
Mr. John T. Nesser, III, or such other address as MII shall have specified to
the Holder in writing.

 

12. Captions; Interpretation. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Note. Except where the context
otherwise requires, the defined terms used in this Note shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall” and both
“will” and “shall” are used in the mandatory and imperative sense. The word
“may” means is authorized or permitted to, while “may not” means is not
authorized or permitted to. Unless the context otherwise requires: (i) any
definition of or reference to any agreement or other document herein shall be
construed as referring to such agreement or other document as from time to time
amended, restated, supplemented, or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements, or modifications set
forth herein or therein); (ii) any reference herein to the subsidiaries of any
entity shall be construed to include such entity’s direct and indirect
subsidiaries; (iii) the words “herein,” “hereof,” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; and (iv) all references herein to
sections shall be construed to refer to sections of this Note.

 

13. Severability. If any provision contained in this Note shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, that provision
will, to the extent possible, be modified in such manner as to be valid, legal,
and enforceable but so as to most nearly retain the intent of the parties hereto
as expressed herein, and if such a modification is not possible, that provision
will be severed from this Note, and in either case the validity, legality, and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

14. Governing Law. The construction, validity, and enforceability of this Note
shall be governed by the substantive laws of the State of Louisiana, without
giving effect to any principles of conflicts of laws thereof that would result
in the application of the laws of any other jurisdiction.

 

*        *        *

 

14



--------------------------------------------------------------------------------

MAKER:

 

THE BABCOCK & WILCOX COMPANY

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

GUARANTORS:

 

BABCOCK & WILCOX INVESTMENT COMPANY

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     MCDERMOTT INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

15



--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

February 22, 2006

 

by and among

 

BABCOCK & WILCOX INVESTMENT COMPANY

 

and

 

THE BABCOCK &WILCOX COMPANY

ASBESTOS PI TRUST

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT dated as of February 22, 2006 (this
“Agreement”) is by and between (a) Babcock & Wilcox Investment Company, a
Delaware corporation (the “Company”), (b) The Babcock & Wilcox Company Asbestos
PI Trust (together with the permitted successors and assigns thereof, the
“Secured Party”), and (c) U.S. Bank National Association, a national banking
association organized under the laws of the United States (“U.S. Bank”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral (as defined below) as security for the Guarantee
Obligations (as defined below).

 

Accordingly, the parties hereto agree as follows:

 

Section 1. Definitions.

 

(a) As used in this Agreement, the terms defined in the preamble hereto shall
have the meanings ascribed therein and the following terms have the meanings
ascribed below:

 

“Acceleration Event” exists if all or any portion of the Guarantee Obligations
have been accelerated pursuant to Section 5(a) of the Note and such acceleration
shall not have been rescinded.

 

“B&W” means The Babcock & Wilcox Company, a Delaware corporation and a direct,
wholly owned subsidiary of the Company.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Louisiana.

 

“Collateral” has the meaning assigned to such term in Section 3.

 

“Collateral Agent” means the collateral agent appointed pursuant to this
Agreement, which shall initially be U.S. Bank.

 

“Confirmation Order” means the Order Confirming the Joint Plan of Reorganization
as of September 28, 2005, as Amended Through January 17, 2006, Proposed by the
Debtors, the Asbestos Claimants’ Committee, the Future Asbestos-Related
Claimants’ Representative, and McDermott Incorporated and Issuing Injunctions
entered on January 17, 2006 by the District Court.

 

“District Court” means the United States District Court for the Eastern District
of Louisiana.

 

“Guarantee Obligations” means the guarantee obligations of the Guarantors set
forth in Section 5 of the Note.

 

“Guarantors” means the Company and McDermott International, Inc., a Panamanian
corporation of which the Company is an indirect, wholly owned subsidiary.

 

“Note” means that certain Promissory Note executed and delivered by B&W, dated
as of February 22, 2006, in the original principal amount of $250,000,000, as
amended or modified from time to time, together with any note executed and
delivered in exchange or substitution therefor or transfer thereof.

 

1



--------------------------------------------------------------------------------

“Plan” means the Joint Plan of Reorganization as of September 28, 2005, as
Amended Through January 17, 2006, and the exhibits and schedules to the
foregoing, as confirmed by the District Court.

 

“Plan Documents” means the Plan, the exhibits to the Plan, the Plan Supplement,
the disclosure statement to the Plan and all exhibits attached to the disclosure
statement.

 

“Plan Supplement” means the Plan Supplement to the Plan, as amended through the
date hereof.

 

“Pledged Stock” means the capital stock of B&W described on Annex 2, together
with all certificates evidencing the same.

 

“Proceeds” has the meaning assigned to such term in the UCC.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Louisiana.

 

(b) In addition, for all purposes hereof, capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Note and, if not defined in the Note, in the UCC.

 

(c) Except where the context otherwise requires, the foregoing definitions shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall,” and both “will” and “shall” are used in the mandatory and imperative
sense. The word “may” means is authorized or permitted to, while “may not” means
is not authorized or permitted to. Unless the context otherwise requires:
(i) any definition of or reference to any agreement, instrument, or other
document herein shall be construed as referring to such agreement, instrument,
or other document as from time to time amended, restated, supplemented, or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements, or modifications set forth herein or therein);
(ii) any reference herein to any person shall be construed to include such
person’s permitted successors and assigns; (iii) the words “herein,” “hereof,”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof; and
(iv) all references herein to sections and annexes shall be construed to refer
to sections of, and annexes to, this Agreement.

 

Section 2. Appointment of Collateral Agent.

 

2.01 Appointment. The Secured Party hereby appoints U.S. Bank as the Collateral
Agent under this Agreement, to take such actions to be taken by the Collateral
Agent under this Agreement and to exercise such powers of the Collateral Agent
contemplated by this Agreement, in each case subject to the terms and conditions
hereof. The Company hereby consents to the appointment made pursuant to the
foregoing provisions of this Section 2.01.

 

2



--------------------------------------------------------------------------------

2.02 Fees and Expenses of Collateral Agent. The Company agrees to pay the
Collateral Agent upon demand the amount of the Collateral Agent’s annual fee (as
set forth on Annex 3 attached hereto) and any and all reasonable out-of-pocket
expenses, including the reasonable fees and expenses of its counsel and agents,
which the Collateral Agent may invoice to the Company in connection with (a) the
custody or preservation of, or the sale of, collection from or other realization
upon, the Collateral, (b) the exercise or enforcement (whether through
negotiations, legal proceedings, or otherwise) of any of the rights of the
Collateral Agent or the Secured Party hereunder, or (c) the failure by the
Company to perform or observe any of the provisions hereof. The agreements in
this Section 2.02 shall survive the termination of this Agreement. No provision
of this Agreement shall require the Collateral Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

2.03 Tax Matters. Each of the Company and the Secured Party shall provide the
Collateral Agent with its taxpayer identification number documented by an
appropriate Form W-8 or Form W-9 upon execution of this Agreement.

 

Section 3. Grant of Security Interest in the Collateral. As collateral security
for the prompt payment of the Guarantee Obligations when due in accordance with
their terms, the Company hereby grants to the Collateral Agent, for the benefit
of the Secured Party, a security interest in all of the Company’s right, title,
and interest in and to the Pledged Stock, whether now existing or hereafter
coming into existence (such property described in this Section 3 being
collectively referred to herein as the “Collateral”). In connection with the
grant of such security interest, the Company agrees to take such action as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to establish and maintain such security interest as a perfected, first priority
security interest until such time as this Agreement terminates pursuant to the
provisions of Section 7.10.

 

Section 4. Representations and Warranties.

 

4.01 Representations and Warranties of the Company. The Company represents and
warrants to the Secured Party and the Collateral Agent as follows:

 

(a) Collateral. The Company is the sole beneficial owner of the Collateral, and
no lien exists upon the Collateral other than the liens created hereby.

 

(b) Creation, Perfection, and Priority. The security interest created hereby
constitutes a valid and perfected first priority security interest in the
Collateral.

 

(c) Company Information; Locations. Annex 1 sets forth, as of date hereof, the
exact name, the location, including county or parish, of the chief executive
office, the jurisdiction of organization, and the federal income tax
identification number of the Company.

 

(d) Changes in Circumstances. The Company has not, within the period of 180 days
prior to the date hereof, changed its name or the jurisdiction or form of its
organization.

 

(e) Pledged Stock. The Pledged Stock identified in Annex 2 has been duly
authorized and validly issued and is fully paid and nonassessable. The Pledged
Stock is

 

3



--------------------------------------------------------------------------------

certificated, as indicated in Annex 2. The Pledged Stock identified on Annex 2
constitutes all of the issued and outstanding equity interests in B&W as of the
date hereof, and Annex 2 correctly identifies the class of the shares
constituting the Pledged Stock.

 

(f) Organization. The Company is duly incorporated, validly existing, and in
good standing under the laws of the State of Delaware and has full corporate
power and authority to execute and deliver this Agreement.

 

(g) Approvals; Noncontravention. The execution and delivery of this Agreement by
the Company have been duly authorized by all necessary corporate action on the
part of the Company and will not result in a contravention by the Company of any
provision of applicable law or of the Company’s organizational documents or any
material contractual restriction binding on the Company or its assets.

 

(h) Execution and Delivery; Enforceability. This Agreement has been duly
executed and delivered by the Company, and this Agreement constitutes a legal,
valid, and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by:
(i) bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
and other laws of general applicability relating to or affecting creditors’
rights; and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(i) Compliance with Plan. This Agreement and the Note comply in all material
respects with the terms of the Plan Documents and the Confirmation Order
applicable to the provisions of this Agreement and the Note.

 

4.02 Representations and Warranties of the Secured Party. The Secured Party
represents and warrants to the Company and the Collateral Agent as follows:

 

(a) Organization. The Secured Party is a trust duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to execute and deliver this Agreement.

 

(b) Approvals; Noncontravention. The execution and delivery of this Agreement by
the Secured Party have been duly authorized by all necessary action on the part
of the Secured Party and will not result in a contravention by the Secured Party
of any provision of applicable law or of the Secured Party’s organizational
documents or any material contractual restriction binding on the Secured Party
or its assets.

 

(c) Execution and Delivery; Enforceability. This Agreement has been duly
executed and delivered by authorized officers or agents of the Secured Party and
is a legal, valid, and binding agreement of the Secured Party, enforceable
against the Secured Party in accordance with its terms, except as such
enforceability may be limited by: (i) bankruptcy, insolvency, reorganization,
fraudulent transfer or conveyance, and other laws of general applicability
relating to or affecting the creditors’ rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(d) Compliance with Plan. This Agreement and the Note comply in all material
respects with the terms of the Plan Documents and the Confirmation Order
applicable to the provisions of this Agreement and the Note.

 

4



--------------------------------------------------------------------------------

Section 5. Further Assurances; Remedies. In furtherance of the pledge and grant
of security interest pursuant to Section 3 and for so long as the Guarantee
Obligations continue to exist and remain unsatisfied and this Agreement remains
in effect, the Company agrees with the Collateral Agent and the Secured Party as
follows:

 

5.01 Delivery and Perfection. The Company shall:

 

(a) deliver to the Collateral Agent all certificated Pledged Stock, accompanied
by properly executed stock powers in blank; and

 

(b) after the occurrence and during the continuance of an Acceleration Event and
at the reasonable request of the Collateral Agent (in accordance with the
provisions of Section 5.06), execute and deliver all such documents as may be
necessary to cause any or all of the Pledged Stock to be transferred of record
into the name of the Collateral Agent or to enable the Collateral Agent to
exercise and enforce its rights hereunder in accordance with the UCC (or any
successor statute) (and the Collateral Agent agrees that, if any Pledged Stock
is transferred into its name, the Collateral Agent will thereafter promptly give
to the Company copies of any notices and communications received by the
Collateral Agent with respect to the Pledged Stock); provided, however, that no
subsequent transfer of the Pledged Stock may be made by the Collateral Agent
unless and until it has foreclosed on the Collateral in accordance with the
provisions of Section 5.06; provided, further, that nothing in this Agreement
shall require the Company to take any action (or to assist any other person or
entity to take any action) to register with any governmental authority any
public offering of the Pledged Stock or any interest therein.

 

5.02 Financing Statements. The Company hereby authorizes the Collateral Agent to
file one or more financing statements in respect of the Company as debtor in
such filing offices in such jurisdictions with which such a filing is
(a) required to perfect the security interest granted hereunder by the Company
or (b) desirable (in the reasonable judgment of the Collateral Agent) to give
notice of the security interest granted hereunder by the Company.

 

5.03 Other Financing Statements and Control. Without the prior written consent
of the Collateral Agent and the Secured Party, the Company shall not
(a) authorize the filing in any jurisdiction of any financing statement or like
instrument with respect to the Collateral in which the Collateral Agent is not
named as the sole secured party or (b) cause or authorize any person other than
the Company or the Collateral Agent to acquire “control” (as defined in
Section 8-106 of the UCC or as otherwise construed for purposes of Article 8 or
9 of the UCC) over any Collateral that is Investment Property.

 

5.04 Locations; Names. Without at least 30 days’ prior notice to the Collateral
Agent, the Company shall not change its name or the jurisdiction or form of its
organization from the same shown on Annex 1.

 

5.05 Special Provisions Relating to Pledged Stock.

 

(a) So long as no Acceleration Event shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual, and other
powers of ownership pertaining to the Pledged Stock, and the Collateral Agent
shall execute and deliver to the Company, or cause to be executed and delivered
to the Company, all such proxies, powers of attorney, dividend, and other
orders, and all such instruments, without recourse, as the Company may
reasonably request for the purpose of enabling the Company to exercise the
rights and

 

5



--------------------------------------------------------------------------------

powers that it is entitled to exercise pursuant to this Section 5.05(a);
provided that any such request by the Company shall be in the form of written
instructions addressed to the Collateral Agent (with a copy thereof provided to
the Secured Party).

 

(b) Unless and until an Acceleration Event has occurred and is continuing, the
Company shall be entitled to receive and retain any and all dividends and
distributions paid on the Pledged Stock (provided that such dividends and
distributions have not been paid in violation of the provisions of Section 2(m)
of the Note).

 

(c) If any Acceleration Event shall have occurred, then so long as such
Acceleration Event shall continue, all dividends and other distributions on the
Pledged Stock shall be paid or distributed directly to the Collateral Agent,
and, if the Collateral Agent shall so request in writing, the Company agrees to
execute and deliver to the Collateral Agent appropriate additional dividend,
distribution, and other orders and documents to that end.

 

(d) If either the Company or the Secured Party delivers a notice or instruction
to the Collateral Agent regarding the Pledged Stock, such party shall
concurrently deliver a copy of such notice or instruction to the other party.

 

5.06 Acceleration Event, Etc. Notwithstanding any other provision contained in
this Agreement or the Note, if an Acceleration Event shall have occurred and be
continuing as a result of an Event of Default described in Section 3(a)(ii) of
the Note, the Collateral Agent may exercise its rights hereunder arising as a
result of such Acceleration Event only following the receipt of written notice
of such Acceleration Event executed by the Company and the Secured Party or
written notice from the Secured Party that a final, non-appealable judgment
determining that such an Event of Default has occurred and is continuing
(accompanied by an appropriately certified copy of such judgment). The period
beginning with the receipt of any such notice and continuing for so long as the
Acceleration Event referred to in such notice is continuing is hereinafter
referred to as an “Acceleration Event Period.” After receipt of such notice, the
Collateral Agent shall take only such action with respect to an Acceleration
Event as shall be directed by written instructions from the Secured Party or by
such judgment and shall not be required to take any such action absent such
written instructions or such judgment. The Secured Party shall provide the
Collateral Agent with written notice in the event that any Acceleration Event is
rescinded. Subject to the prior provisions of this Section 5.06, in the period
during which an Acceleration Event shall have occurred and be continuing:

 

(a) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the UCC (subject to the provisions of
clause (b) of this Section 5.06), including the right, to the fullest extent
permitted by applicable law, to exercise all voting, consensual, and other
powers of ownership pertaining to the Collateral as if the Collateral Agent were
the sole and absolute owner thereof (and the Company agrees to take all such
action as the Collateral Agent may reasonably request to give effect to such
right); and

 

(b) the Collateral Agent may, upon 30 days’ prior written notice to the Company
of the time and place, with respect to the Collateral or any part thereof that
shall then be or shall thereafter come into the possession, custody, or control
of the Collateral Agent, sell, assign, or otherwise dispose of all or any part
of the Collateral at such place or places as specifically instructed by the
Secured Party or by a judgment and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at

 

6



--------------------------------------------------------------------------------

public sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the
Collateral Agent or anyone else may be the purchaser, assignee, or recipient of
any or all of the Collateral so disposed of at any such public sale and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise) of
the Company, any such demand, notice, and right or equity being hereby expressly
waived and released; the Collateral Agent may, without notice, or publication,
adjourn any public sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

 

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree to acquire the
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The Company (i) acknowledges that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions and
(ii) agrees that such circumstances shall not, without taking into account the
other circumstances of such private sale, prevent such private sale from being
deemed to have been made in a commercially reasonable manner, and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer thereof to register it for public sale.

 

5.07 Application of Proceeds. Upon the occurrence and during the continuance of
an Acceleration Event, the proceeds of any sale of, or other realization upon,
all or any part of the Collateral and any cash held shall be applied by the
Collateral Agent in the following order of priorities:

 

(a) to payment of the expenses of such sale or other realization, including any
taxes arising from such sale or other realization, and all expenses,
liabilities, and advances incurred or made by the Collateral Agent in connection
therewith;

 

(b) to the payment of unpaid Guarantee Obligations, until all Guarantee
Obligations shall have been fully satisfied or terminated pursuant to the terms
of the Note; and

 

(c) to payment to the Company or its successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

5.08 Deficiency. The Company shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Guarantee Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

 

5.09 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Acceleration Event has occurred and
is continuing, upon the occurrence and during the continuance of any
Acceleration Event, the Collateral Agent is hereby appointed the
attorney-in-fact of the Company for the purpose of carrying out the

 

7



--------------------------------------------------------------------------------

provisions of this Section 5 and taking any action and executing any instruments
that the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable (subject to the termination provision set forth) and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 5 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse, and collect all checks made payable to the order of the
Company representing any dividend, payment, or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same. The
appointment (and all the associated rights) provided by this Section 5.09 shall
terminate immediately upon receipt by the Collateral Agent of written notice
executed by the Company and the Secured Party of the satisfaction or termination
of the Guaranteed Obligations (which notice each of the Company and the Secured
Party hereby undertakes to provide immediately upon the satisfaction or
termination of the Guaranteed Obligations) or receipt of a judgment to the
effect that such satisfaction or termination has occurred.

 

5.10 No Marshalling. Upon the occurrence and continuance of an Acceleration
Event, the Collateral Agent shall not be required to marshal the order of its
enforcement of its security interest in any part of the Collateral for the
benefit of any person.

 

Section 6. General Provisions Concerning the Collateral Agent.

 

6.01 No Implied Duties or Responsibilities.

 

(a) In connection with its appointment and acting hereunder, the Collateral
Agent shall not be a trustee or be subject to any fiduciary or other implied
duties or responsibilities, regardless of whether an Acceleration Event has
occurred and is continuing, and none of the Collateral Agent, its agents, or any
of their respective affiliates will be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement, except that
the foregoing provisions of this sentence will not excuse any such person from
liability arising out of or resulting from its own gross negligence or willful
misconduct or a material breach of this Agreement. Without limiting the
generality of the foregoing, the Collateral Agent: (a) shall treat the payee of
the Note as the holder thereof until the Collateral Agent receives written
notice of the assignment or transfer thereof signed by such payee and B&W and in
form satisfactory to the Collateral Agent; (b) may consult with legal counsel of
its selection, independent public accountants, and other experts selected by it
and will not be liable for any action taken or omitted to be taken in good faith
by it in accordance with the advice of such counsel, accountants, or experts;
(c) makes no representation or warranty to the Secured Party or the Company;
(d) will not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants, or conditions of the Note or this
Agreement or to inspect the books and records or any other property of B&W, the
Company or any of their respective affiliates; and (e) will not be responsible
to the Secured Party for the existence, genuineness, or value of the Collateral
or for the validity, perfection, priority, or enforceability of any security
interest in the Collateral. The Collateral Agent will not be deemed to have
knowledge or notice of any Acceleration Event unless and until it has received
written notice from the Secured Party referring to this Agreement, describing
the Acceleration Event and stating that such notice is a “notice of acceleration
event.”

 

(b) The Collateral Agent shall have no duty to make any evaluation or to advise
anyone of the suitability or propriety of action or proposed action of the
Company or the Secured Party in any particular transaction involving the
Collateral. The Collateral Agent shall

 

8



--------------------------------------------------------------------------------

have no duty or authority to review, question, approve or make inquiries as to
any instructions of the Company or, during any Acceleration Event Period, the
Secured Party. The Collateral Agent shall not be liable for any loss or
diminution of the Collateral by reason of its actions taken in reliance upon an
instruction from the Company or, during any Acceleration Event Period, the
Secured Party. The Collateral Agent shall have no duty or responsibility to
monitor or otherwise investigate the actions or omissions of the Company or the
Secured Party. The Collateral Agent shall only be responsible for the
performance of such duties as are expressly set forth herein or in instructions
of the Company or, during any Acceleration Event Period, the Secured Party which
are not contrary to the provisions of this Agreement. In no event shall the
Collateral Agent be liable for special, punitive, exemplary, incidental,
indirect or consequential damages.

 

6.02 Refusal to Act. The Collateral Agent may refuse to take action on any
notice, consent, direction, or instruction from the Company or the Secured Party
that, in the Collateral Agent’s opinion, (a) is contrary to law or the
provisions of the Note or this Agreement or (b) may expose the Collateral Agent
to liability (unless the Collateral Agent shall have been indemnified, to its
satisfaction, for such liability by the party requesting the Collateral Agent to
take such action).

 

6.03 Indemnification. The Company hereby agrees to indemnify the Collateral
Agent and, in their respective capacities as such, its officers, directors,
controlling persons, employees, agents and representatives (each an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities,
obligations, penalties, actions, causes of action, judgments, suits, costs,
expenses, or disbursements (including, without limitation, reasonable attorneys’
and consultants’ fees and expenses) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any Indemnified Party
(or which may be claimed against any Indemnified Party by any person) by reason
of, in connection with or in any way relating to or arising out of, any action
taken or omitted by the Collateral Agent in compliance with the provisions of
this Agreement or in reliance on written instructions from the Company or,
during any Acceleration Event Period, the Secured Party; provided, however, that
the Company shall not be liable to any Indemnified Party for any portion of such
claims, liabilities, obligations, losses, damages, penalties, judgments, costs,
expenses, or disbursements resulting from Indemnified Party’s gross negligence
or willful misconduct as determined by a final, non-appealable judgment of a
court of competent jurisdiction. The Company further shall, upon demand by any
Indemnified Party, pay to such Indemnified Party all documented costs and
expenses incurred by such Indemnified Party in enforcing any rights under this
Agreement, including reasonable fees and expenses of counsel. If the Company
shall fail to make any payment or reimbursement to any Indemnified Party for any
amount as to which the Company is obligated to indemnify such Indemnified Party
under this Section 6.03, following exhaustion of all remedies against the
Company and promptly after demand therefor, the Secured Party agrees to pay to
such Indemnified Party the amount that has not been paid by the Company. The
agreements in this Section 6.03 shall survive the termination of this Agreement.

 

6.04 Resignation or Removal of the Collateral Agent. The Collateral Agent may
resign at any time by giving at least 60 days’ prior written notice thereof to
the Secured Party and the Company and may be removed at any time by the Secured
Party and the Company acting together, with any such resignation or removal to
become effective upon the appointment of a successor Collateral Agent or as
otherwise provided by this Section 6.04. Upon any such resignation or removal,
(a) the Secured Party will have the right to appoint a successor Collateral
Agent, and (b) unless an Acceleration Event shall have occurred and be
continuing, the Company

 

9



--------------------------------------------------------------------------------

shall have the right to approve such appointed successor Collateral Agent, such
approval not to be unreasonably withheld or delayed. If no successor Collateral
Agent will have been so appointed by the Secured Party and will have accepted
its appointment within 45 days after the resignation or removal of the retiring
Collateral Agent, the retiring Collateral Agent, the Company or the Secured
Party may, at the expense of the Company, petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Upon the
acceptance of its appointment as Collateral Agent, the successor Collateral
Agent will thereupon succeed to and be vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent will be discharged from its duties and obligations under this
Agreement. After any retiring Collateral Agent’s resignation or removal, the
provisions of this Agreement will inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent.

 

6.05 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon the authenticity of any certificate, notice or other document
(including any cable, telegram, telecopy, electronic mail message or telex) and
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Collateral Agent. As
to any matters related to this Agreement or the transactions contemplated
hereby, the Collateral Agent shall not be required to take any action or
exercise any discretion, but the Collateral Agent shall be required to act or to
refrain from acting upon written instructions of the Secured Party delivered
during any Acceleration Event Period and shall in all cases be fully protected
in acting, or in refraining from acting, hereunder in accordance with the
written instructions of the Secured Party delivered during any Acceleration
Event Period, and such written instructions of the Secured Party and any action
taken or failure to act pursuant thereto shall be binding on the Secured Party.

 

6.06 Right of Interpleader. Should any controversy arise involving the parties
hereto or any of them or any other person, firm or entity with respect to this
Agreement or the Collateral, or should a substitute Collateral Agent fail to be
designated as provided in Section 6.04 hereof, or if the Collateral Agent should
be in doubt as to what action to take, the Collateral Agent shall have the
right, but not the obligation, either to (a) withhold delivery of the Collateral
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (b) institute a petition for interpleader in Bankruptcy
Court or the District Court to determine the rights of the parties hereto.

 

6.07 No Tax Responsibility. Notwithstanding any other terms or conditions
contained herein, the Collateral Agent shall not be responsible for, and the
Company and Secured Party do hereby waive all duties or functions of the
Collateral Agent (imposed by law or otherwise) relating to, the withholding and
government deposit of any and all taxes, or amounts with respect thereto, that
may be incurred or payable in connection with the Collateral and the
transactions contemplated hereunder, income or gain realized on the Collateral
held therein or transactions undertaken with respect thereto. Except as required
by law in such manner that cannot be delegated to or assumed by the Company, the
Collateral Agent shall have no responsibility to undertake any federal, state or
local tax reporting in connection with the Collateral or transactions
contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7. Miscellaneous.

 

7.01 Entire Agreement. This Agreement, the Note, and the Settlement Agreement
constitute the entire agreement and understanding among the Company, the Secured
Party, and the Collateral Agent with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, among such
parties with respect to the subject matter hereof.

 

7.02 Notices. All notices, responses, consents, waivers, requests, statements,
and other communications provided for herein shall be in writing and sent (a) by
facsimile if the sender on the same day sends a confirming copy of such notice
by a recognized overnight-delivery service (charges prepaid), or (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a recognized overnight-delivery service (with charges prepaid). Any such
notice shall be sent:

 

(a) if to the Secured Party, at such address as the Secured Party shall have
specified to the Company in writing, with copies (which shall not constitute
notice) to:

 

B. Thomas Florence

Executive Director

The Babcock & Wilcox Company Asbestos PI Trust

c/o ARPC

1220 19th Street, N.W., Suite 700

Washington, D.C. 20036

Facsimile: (202) 797-3619

 

Campbell & Levine, LLC

1700 Grant Building

Pittsburgh, PA 15219-2399

Attention: Douglas A. Campbell, Esq.

Facsimile: (412) 261-5066

 

Eric D. Green, Esq.

Resolutions, LLC

222 Berkeley Street, Suite 1060

Boston, Massachusetts 02116

Facsimile: (617) 556-9900

 

Young Conaway Stargatt & Taylor, LLP

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, Delaware 19801

Attention: James L. Patton, Jr., Esq.

Facsimile: (302) 571-1253

 

11



--------------------------------------------------------------------------------

  (b) if to the Company:

 

Babcock & Wilcox Investment Company

777 N. Eldridge Parkway

Houston, Texas 77079

Attention: Liane K. Hinrichs

Facsimile: (281) 870-5015

 

with a copy to:

 

McDermott International, Inc.

777 North Eldridge Parkway

Houston, Texas 77079

Attention: John T. Nesser, III

Facsimile: (281) 870-5015

 

or;

 

  (c) if to the Collateral Agent:

 

U.S. Bank National Association

5847 San Felipe Street

Suite 1050

Houston, Texas 77057

Attention: Corporate Trust Services

Facsimile: 713-278-4329

 

7.03 No Waiver. No failure on the part of any party hereto to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power,
or remedy of such party hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by any party hereto of any right, power, or
remedy of such party hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy.

 

7.04 Amendments, Etc. Neither this Agreement nor any provision hereof may be
changed, waived, discharged, or (except as provided in Section 7.10) terminated
except in writing signed by the Company, the Secured Party, and the Collateral
Agent. The Collateral Agent shall be provided executed or true and correct
copies of each amendment, notice, waiver, consent, or certificate made or
delivered with respect to this Agreement sufficiently far in advance of the
Collateral Agent being required to take action under this Agreement or in
respect of any such notice, waiver, consent, or other certificate delivered in
connection therewith so as to allow the Collateral Agent sufficient time to take
any such action.

 

7.05 Successors and Assigns; No Third-Party Beneficiaries. This Agreement is for
the benefit of the parties hereto and their successors and permitted assigns
pursuant to the applicable provisions of the Note and this Agreement. In the
event of an assignment of the Note by the Secured Party, the Secured Party’s
rights and obligations hereunder shall be transferred with the Note. Subject to
the foregoing provisions of this Section 7.05, this Agreement shall be binding
on each of the parties hereto and their respective successors and assigns.
Except as provided in Section 6.03, nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or to give to, any
person other than the parties hereto and their respective permitted

 

12



--------------------------------------------------------------------------------

successors and assigns any right, remedy, or claim under or by reason of this
Agreement or any provision hereof, and the provision contained in this Agreement
are and shall be for the sole and exclusive benefit of the parties hereto and
their respective permitted successors and assigns.

 

7.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

7.07 Governing Law. The construction, validity, and enforceability of this
Agreement shall be governed by the substantive laws of the State of Louisiana,
without giving effect to any principles of conflicts of laws thereof that would
result in the application of the laws of any other jurisdiction.

 

7.08 Captions. The captions and Section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.09 Severability. If any provision contained in this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, that
provision will, to the extent possible, be modified in such manner as to be
valid, legal, and enforceable but so as to most nearly retain the intent of the
parties hereto as expressed herein, and if such a modification is not possible,
that provision will be severed from this Agreement, and in either case the
validity, legality, and enforceability of the remaining provisions of this
Agreement will not in any way be affected or impaired thereby.

 

7.10 Termination. This Agreement shall terminate concurrently with the
termination of the Guarantee Obligations pursuant to Section 5(e) of the Note.
Upon such termination: (a) the Collateral Agent shall promptly return to the
Company all the certificated Pledged Stock and the stock powers previously
delivered to the Secured Party pursuant to Section 5.01(a); and (b) the Secured
Party and the Collateral Agent shall execute and deliver to the Company such
other documentation as the Company may reasonably request to evidence the
termination of this Agreement. The provisions of Section 7.01 through
Section 7.09 and this Section 7.10 shall survive any termination of this
Agreement.

 

[signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BABCOCK & WILCOX INVESTMENT COMPANY By:  

 

--------------------------------------------------------------------------------

Name:     Title:     THE BABCOCK &WILCOX COMPANY ASBESTOS PI TRUST By:  

 

--------------------------------------------------------------------------------

    Victor Bussie     Trustee By:  

 

--------------------------------------------------------------------------------

    James J. McMonagle, Esq.     Trustee By:  

 

--------------------------------------------------------------------------------

    Phillip A. Pahigian, Esq.     Trustee U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

14



--------------------------------------------------------------------------------

Annex 1

 

Company Information; Locations

 

Name

--------------------------------------------------------------------------------

  

Location of

Chief Executive Office

--------------------------------------------------------------------------------

   Jurisdiction
of Organization


--------------------------------------------------------------------------------

   Organizational
Number


--------------------------------------------------------------------------------

   IRS Taxpayer
I.D. No.


--------------------------------------------------------------------------------

Babcock & Wilcox Investment Company

   777 N. Eldridge Parkway
Houston, Texas 77079    Delaware    0002235817    72-1172705



--------------------------------------------------------------------------------

Annex 2

 

Description of Pledged Stock

 

Owner

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

   Class of Stock


--------------------------------------------------------------------------------

   No. of
Shares


--------------------------------------------------------------------------------

   Certificate
Nos.


--------------------------------------------------------------------------------

   Percent
Owned


--------------------------------------------------------------------------------

  Percent
Pledged


--------------------------------------------------------------------------------

Babcock & Wilcox Investment Company (a Delaware corporation)

   The Babcock & Wilcox Company (a Delaware corporation)    Common Stock   
100,100    1 & 2    100%   100%



--------------------------------------------------------------------------------

Annex 3

 

U.S. Bank National Association

Collateral Agent Fees

Babcock & Wilcox Investment Company

 

Schedule of Fees     

Acceptance Fee:

   Waived

Administration Fee

   4,000

Counsel Fee

   at cost

 

The above-mentioned Fees are basic charges and do not include out-of-pocket
expenses, which will be billed in addition to the regular charges as required.
Out-of-pocket expenses shall include, but are not limited to: telephone tolls,
stationery, travel and postage expenses.

 

Charges for performing extraordinary or other services not contemplated at the
time of the execution of the transaction or not specifically covered elsewhere
in this schedule will be determined by appraisal in amounts commensurate with
the service to be provided.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal Law requires all financial institutions to obtain, verify
and record information that identifies each client who opens an account.

 

For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.

 

Our proposal is subject in all aspects to our review and acceptance of the final
documents, which set forth our duties and responsibilities.

 

Please sign and date this letter and return a copy to Ronda Parman at fax
713.278.4329 as acknowledgement of the fees and terms contained herein.

 

Signed name                                                                 
Printed name                                       
                                         

 

Date                                         
Title                                                 
Company                                                     